


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



REVOLVING CREDIT AND SECURITY AGREEMENT

among

XL RE LTD,
as Borrower

CORPORATE ASSET FUNDING COMPANY, INC.,
as Lender

CORPORATE RECEIVABLES CORPORATION,
as Lender

CHARTA CORPORATION,
as Lender

CIESCO, L.P.,
as Lender

CITIBANK, N.A.,
as Secondary Lender

and

CITICORP NORTH AMERICA, INC.,
as Agent

Dated as of February 25, 2003


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   

[Type VII-C]

13620.0171 #366619


--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

REVOLVING CREDIT AND SECURITY AGREEMENT

ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION

SECTION 1.01. Definitions. 1 SECTION 1.02. Rules of Construction. 21 SECTION
1.03. Computation of Time Periods. 21


ARTICLE II
ADVANCES TO THE BORROWER

SECTION 2.01. Advance Facility. . 22 SECTION 2.02. Making of Advances. 22
SECTION 2.03. Noteless Agreement; Evidence of Indebtedness. 23 SECTION 2.04.
Maturity of the Advances. 24 SECTION 2.05. Prepayment of the Advances. 24
SECTION 2.06. Yield. 24 SECTION 2.07. Increased Costs. 25 SECTION 2.08.
Compensation. 26 SECTION 2.09. Additional Yield on Eurodollar Rate Advances. 27
SECTION 2.10. Termination or Reduction of the Available Total Commitment. 27
SECTION 2.11. Rescission or Return of Payment. 27 SECTION 2.12. Fees Payable by
Borrower. 27 SECTION 2.13. Post Default Interest. 28 SECTION 2.14. Payments. 28
SECTION 2.15. Borrower’s Obligations Absolute. 29


i


--------------------------------------------------------------------------------

ARTICLE III
CONDITIONS PRECEDENT

SECTION 3.01. Conditions Precedent to the Effectiveness of this Agreement. 29
SECTION 3.02. Conditions Precedent to All Advances. 30 SECTION 3.03. Conditions
Subsequent. 30


ARTICLE IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. 31


ARTICLE V
COVENANTS

SECTION 5.01. Affirmative Covenants of the Borrower. 35 SECTION 5.02. Negative
Covenants of the Borrower. 39


ARTICLE VI
EVENTS OF DEFAULT

SECTION 6.01. Events of Default. 40


ARTICLE VII
PLEDGE OF ASSIGNED COLLATERAL; RIGHTS OF THE AGENT

SECTION 7.01. Security Interests. 43 SECTION 7.02. Substitution of Collateral;
    Release of Security Interest; Control Agreement. 44 SECTION 7.03.
Application of Proceeds. 44 SECTION 7.04. Rights and Remedies. 45 SECTION 7.05.
Remedies Cumulative. 46 SECTION 7.06. Enforcement of Rights and Remedies by the
Borrower. 46


ii


--------------------------------------------------------------------------------

ARTICLE VIII
THE AGENT

SECTION 8.01. Authorization and Action. 46 SECTION 8.02. Agent’s Reliance, Etc.
47 SECTION 8.03. Indemnification. 43


ARTICLE IX
MISCELLANEOUS

SECTION 9.01. No Waiver; Modifications in Writing. 48 SECTION 9.02. Notices,
Etc. 48 SECTION 9.03. Taxes. 50 SECTION 9.04. Costs and Expenses;
Indemnification. 51 SECTION 9.05. Execution in Counterparts. 52 SECTION 9.06.
Assignability. 52 SECTION 9.07. Governing Law. 54 SECTION 9.08. Severability of
Provisions. 54 SECTION 9.09. Limited Disclosure. 54 SECTION 9.10. Merger. 55
SECTION 9.11. No Proceedings. 56 SECTION 9.12 Right of Set-off. 54 SECTION 9.13.
Submission to Jurisdiction; Waivers; Service of Process. 57 SECTION 9.14. E-Mail
Reports. 51 SECTION 9.15. Waiver Of Jury Trial. 59 SECTION 9.16. Judgment in
Foreign Currency. 59 SECTION 9.17. Conduit Lender Downgrades. 60


iii


--------------------------------------------------------------------------------

 

 

 
SCHEDULES
    Schedule I
Form of Investors Report
Schedule II
Industry Classifications
Schedule III  
Advance Rates
Schedule IV
Actions, Suits and Proceedings
Schedule V
List of Names in which the Borrower Transacted Business
Schedule VI
Scope of Audit 

 

 
SCHEDULES
    EXHIBIT A
Form of Advance Note
EXHIBIT B
Form of Notice of Borrowing
EXHIBIT C
Form of Assignment and Acceptance







iv


--------------------------------------------------------------------------------

REVOLVING CREDIT AND SECURITY AGREEMENT

            REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of February 25,
2003 among CORPORATE ASSET FUNDING COMPANY, INC., CORPORATE RECEIVABLES
CORPORATION, CHARTA CORPORATION, CIESCO, L.P., CITIBANK, N.A., the other
Secondary Lenders (as hereinafter defined) from time to time parties hereto,
CITICORP NORTH AMERICA, INC., as agent for the Lenders (as hereinafter defined)
and the Secondary Lenders (in such capacity, together with its successors and
assigns, the “Agent”) and XL RE LTD, a Bermuda property and casualty reinsurer
(together with its permitted successors and assigns, the “Borrower”).

W I T N E S S E T H:

            WHEREAS, the Borrower desires that the Lenders and the Secondary
Lenders from time to time make advances to the Borrower on the terms and subject
to the conditions set forth in this Agreement; and

            WHEREAS, the Lenders and the Secondary Lenders are willing to make
such advances to the Borrower for such purposes on the terms and subject to the
conditions set forth in this Agreement;

            NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:

ARTICLE I.
DEFINITIONS AND RULES OF CONSTRUCTION

            SECTION 1.01 Definitions.

            As used in this Agreement, the following terms shall have the
meanings indicated:

            “A-1/P-1 Commercial Paper” means a promissory note issued in the
commercial paper market by an obligor having its principal office in the United
States, having a maturity of not more than 270 days from the date of issuance
and which (i) if rated by both S&P and Moody’s is rated at least A-1 by S&P and
at least P-1 by Moody’s, and (ii) if rated by S&P or Moody’s (but not both), is
rated at least A-1 by S&P or at least P-1 by Moody’s.

            “A-2/P-2 Commercial Paper” means a promissory note issued in the
commercial paper market by an obligor having its principal office in the United
States, having a maturity of not more than 270 days from the date of issuance
and which (i) if rated by both S&P and Moody’s and such rating by S&P or Moody’s
is less than A-1 or P-1, respectively, is rated at least A-2 by S&P and at least
P-2 by Moody’s, and (ii) if rated by S&P or Moody’s (but not both), is rated A-2
by S&P or P-2 by Moody’s.

            “Accrued Interest” as of any Conveyance Date means (i) in respect of
any Related XLReB Asset issued on a discount basis, an amount equal to the
product of (a) the Interest Component of such Related XLReB Asset, and (b) a
fraction, expressed as a percentage, the


--------------------------------------------------------------------------------

numerator of which is the number of days from and including the issuance date of
such Related XLReB Asset through but excluding such Conveyance Date, and the
denominator of which is the total number of days from the issuance date of such
Related XLReB Asset through but excluding the maturity date of such Related
XLReB Asset, and (ii) in respect of any Related XLReB Asset issued on an
interest-bearing basis, the accrued and unpaid interest on the principal amount
of such Related XLReB Asset as of but excluding such Conveyance Date.

            “Accrued Value” means in respect of any outstanding Related XLReB
Asset, as of any Conveyance Date, the sum of (i) the Principal Component of such
Related XLReB Asset, plus (ii) the Accrued Interest on such Related XLReB Asset.

            “Adjusted Asset Value” means in respect of any Borrowing Base
Eligible Asset, an amount equal to the product of (i) the Asset Value of such
Borrowing Base Eligible Asset, and (ii) the applicable Advance Rate for such
Borrowing Base Eligible Asset.

            “Advance” means each advance by a Conduit Lender or a Secondary
Lender to the Borrower on a Borrowing Date pursuant to Article II; provided,
that if any Conduit Lender assigns a portion of any Advance made by it to a
Lender pursuant to an Asset Purchase Agreement or otherwise, the portion of such
Advance retained by such Conduit Lender and the portion of such Advance acquired
by such Lender shall each be deemed to constitute a separate Advance for
purposes of this Agreement.

            “Advance Note” means each promissory note issued by the Borrower to
a Conduit Lender or a Secondary Lender, substantially in the form of Exhibit A
hereto.

            “Advance Rate” means in respect of any Asset, the percentage
corresponding to such Asset or the ratings category for such Asset set forth on
Schedule III hereto.

            “Adverse Claim” means any Lien in, of or on any Person’s assets or
properties in favor of any other Person, other than (i) any such Lien in favor
of the Borrower or the Secured Parties created by or pursuant to this Agreement,
(ii) any such Lien created by or attributable to any Lender, any Secondary
Lender, the Agent or their successors and assigns, and (iii) in respect of the
Trust Portfolio, the rights of the Cedant under the Trust Agreement in, to and
under, or in respect of, the Trust Portfolio.

            “Affected Person” means each Lender, each Secondary Lender, any
other entity which enters into a commitment to make or purchase any Advance or
any interest therein, and any of their respective Affiliates, including any
assignee or participant of any Lender or any Secondary Lender.

            “Affiliate” means, in respect of a referenced Person, another Person
controlling, controlled by or under common control with such referenced Person
(which in the case of the Conduit Lenders and the Agent, shall also include any
Person who has a relationship to the Agent comparable to that of the Conduit
Lenders). The terms “control,” “controlling,” “controlled” and the like shall
mean the direct or indirect possession of the power to direct or cause the
direction of the management or policies of a Person or the disposition of its
assets or properties, whether through ownership, by contract, arrangement or
understanding, or otherwise.

2


--------------------------------------------------------------------------------

             “Agent” shall have the meaning assigned to such term in the
introduction to this Agreement.

            “Agent’s Account” means the special account (Acct. No. 40636695, ABA
No. 021000089) of the Agent maintained at the office of Citibank at its
Principal Office or such other account in the United States as the Agent shall
designate in writing to the Borrower.

            “Agreement” means this Revolving Credit and Security Agreement, as
the same may from time to time be amended, supplemented, waived or modified.

            “Aggregate Custodian’s Advance Amount” means the sum of (i) the
aggregate unpaid Dollar amount of all Custodian’s Overdraft Advances of cash,
(ii) the aggregate Asset Value of all Custodian’s Overdraft Advances of assets
(other than cash), and (iii) the accrued and unpaid interest and overdraft fees,
if any, on the amounts set forth above.

            “Alternate Base Rate” means a fluctuating interest rate per annum as
shall be in effect from time to time, which rate shall be at all times equal to
the sum of the Applicable Margin and the highest of:

 (a)  the Base Rate; and     (b)  one half of one percent per annum above the
Federal Funds Rate.


            “Applicable Law” means any Law of any Authority, including, without
limitation, all Federal and state banking, insurance or securities laws, to
which the Person in question is subject or by which it or any of its property is
bound.

            “Applicable Margin” means, (i) with respect to the Eurodollar Rate,
1.00% per annum, and (ii) with respect to the Alternate Base Rate, 0% per annum;
provided, however, that during the continuance of any Event of Default under
Section 6.01(a), the “Applicable Margin” shall mean with respect to the
Eurodollar Rate, 2.00% per annum and in respect of the Alternate Base Rate,
1.00% per annum; provided, further, that during any period that Yield in respect
of any Advance is computed by reference to the Post-Default Rate, the
“Applicable Margin” applicable to such Advance during such period shall be
deemed to be zero.

            “Asset” means in respect of any Person a collective reference to all
items which would be classified as an “asset” on the balance sheet of such
Person in accordance with GAAP or SAP, as applicable.

            “Asset-Backed Security” means any debt or equity security issued by
an issuer which is collateralized by the cash flow from a pool of assets,
including securities collateralized by mortgage loans, other than securities
which constitute U.S. Government Securities.

            “Asset Coverage Test” means as of any date of determination, the
result of (i) the aggregate Asset Value of the Assigned Collateral in which the
Agent on behalf of the Secured Parties has a valid and perfected first priority
security interest free and clear of Adverse Claims, less (ii) the aggregate
Asset Value of the Assigned Collateral of the types specified in rating
categories 1, 2 and 3 of Schedule III in which the Agent on behalf of the
Secured Parties has a

3


--------------------------------------------------------------------------------

valid and perfected first priority security interest free and clear of Adverse
Claims (the “Specified Schedule III Collateral”) shall be at least equal to the
product of (a) one hundred and thirty percent (130%) and (b) the result of
(i) the aggregate outstanding principal amount of the Advances, less (ii) the
aggregate Adjusted Asset Value of the Specified Schedule III Collateral.

            “Asset Purchase Agreement” means the Asset Purchase Agreement
entered into by a Secondary Lender (other than Citibank) concurrently with the
Assignment and Acceptance pursuant to which it became party to this Agreement.

            “Asset Value” means, as of any day of determination (a) in respect
of cash, the amount of such cash, and (b) in respect of any Asset of the
Borrower (other than cash), the bid price for such Asset provided by an
independent recognized pricing source selected by the Borrower; provided, that
(i) the Asset Value of any Asset shall be net of the Borrower’s liabilities
relating thereto, including without limitation all obligations to pay any unpaid
portion of the purchase price therefor, and (ii) if the Asset Value of any Asset
can not be computed as set forth above, the Asset Value of such Asset shall be
deemed to be zero for purposes of this definition until such time when the Asset
Value for such Asset can be computed as provided for in this definition.

            “Assigned Collateral” shall have the meaning assigned to such term
in Section 7.01.

            “Assignee Rate” means in respect of any Advance for any Settlement
Period an interest rate per annum equal to the sum of the Applicable Margin plus
the Eurodollar Rate for such Settlement Period; provided, however, that in case
of:

            (i)   any Settlement Period on or prior to the first day of which a
Lender (other than any Conduit Lender) or Secondary Lender shall have notified
the Agent that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for such Lender or Secondary
Lender to fund such Advance at the Assignee Rate set forth above (and such
Secondary Lender shall not have subsequently notified the Agent that such
circumstances no longer exist),

            (ii)   any Settlement Period which is less than ninety (90) days,

            (iii)   any Settlement Period as to which the Agent does not receive
notice, by no later than 12:00 noon (New York City time) on the third Business
Day preceding the first day of such Settlement Period, that such Advances will
not be funded by issuance of promissory notes, or

            (iv)   any Settlement Period for which the aggregate principal
amount of the outstanding Advances is less than $500,000,

            the “Assignee Rate” for such Settlement Period shall be an interest
rate per annum equal to the Alternate Base Rate in effect on the first day of
such Settlement Period.

4


--------------------------------------------------------------------------------

             “Assignment and Acceptance” means the Assignment and Acceptance, in
substantially the form of Exhibit C hereto, entered into by a Secondary Lender,
an Eligible Assignee and the Agent, pursuant to which such Eligible Assignee may
become a party to this Agreement.

            “Authority” means any governmental or quasi-governmental authority
(including the stock exchanges, the SEC, the New York Superintendent of
Insurance and the Minister of Finance of Bermuda), whether executive,
legislative, judicial, administrative or other, or any combination thereof,
including, without limitation, any Federal, state, territorial, county,
municipal or other government or governmental or quasi-governmental agency,
arbitrator, board, body, branch, bureau, commission, corporation, court,
department, instrumentality, master, mediator, panel, referee, system or other
political unit or subdivision or other entity of any of the foregoing, whether
domestic or foreign.

            “Available Total Commitment” means $300,000,000; provided, however,
that on the Consent Effective Date the “Available Total Commitment” shall be
increased to an amount equal to the Total Commitment, as such amount may be
reduced pursuant to Section 2.10. References to the unused portion of the
Available Total Commitment shall mean, at any time, the Available Total
Commitment then in effect, minus the outstanding principal amount of the
Advances.

            “Base Rate” means the rate of interest from time to time announced
publicly by Citibank at its Principal Office as its base rate. The Base Rate is
a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer of Citibank.

            “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.

            “Borrower” shall have the meaning assigned to such term in the
introduction to this Agreement.

            “Borrowing Base” means on the date any determination thereof is
made, an amount equal to the aggregate Adjusted Asset Value of all Eligible
Collateral in which the Agent on behalf of the Secured Parties has a valid and
perfected first priority security interest free and clear of Adverse Claims,
reduced (without duplication) by the sum of:

 (i) 
  the amount by which the aggregate Asset Value of all Eligible Collateral
(other than Eligible Government Securities) issued or Guaranteed by any Person
(together with all Affiliates of such Person), exceeds five percent (5%) of the
aggregate Asset Value of all Eligible Collateral;      
   (ii)
  the amount by which the aggregate Asset Value of all Eligible Collateral
issued or Guaranteed by Persons in a single Industry Class, exceeds twenty
percent (20%) of the aggregate Asset Value of all Eligible Collateral;

  

            

5


--------------------------------------------------------------------------------

(iii)
  the amount by which the aggregate Asset Value of all Eligible Collateral which
constitute Foreign OECD Assets exceeds twenty-five percent (25%) of the
aggregate Asset Value of all Eligible Collateral;

   
  (iv)
  the amount by which the aggregate Asset Value of all Eligible Collateral which
constitutes Asset-Backed Securities exceeds twenty percent (20%) of the
aggregate Asset Value of all Eligible Collateral;      
(v)
  the amount by which the aggregate Asset Value of all Eligible Collateral which
constitutes Foreign OECD Assets relating to any single OECD Country exceeds ten
percent (10%) of the aggregate Asset Value of all Eligible Collateral; and

   
 (vi)
  the amount by which the aggregate Asset Value of all Eligible Collateral which
as of any date of determination constitute a Distressed Asset exceeds ten
percent (10%) of the aggregate Asset Value of all Eligible Collateral.

            “Borrowing Base Eligible Assets” means Cash and other Assets of the
Borrower which (a) are free and clear of all Adverse Claims, (b) in the case of
Assets other than Cash, are capable of being pledged to the Agent on behalf of
the Secured Parties under this Agreement such that the Agent on behalf of the
Secured Parties will have a perfected security interest in such Assets pursuant
to this Agreement and the Control Agreement, (c) the Asset Value of which are
capable of being ascertained on a daily basis, and (d) are denominated and
payable in Dollars; provided, that such Asset (i) does not constitute an option,
Derivatives Transaction or an Asset which is the subject of a Derivatives
Transaction, reverse repurchase agreement, dollar roll or securities lending
transaction; (ii) is not registered in the name of the Borrower, payable to the
order of the Bo rrower or specifically endorsed to the Borrower, unless
specifically endorsed to the Custodian or in blank, (iii) does not constitute a
Loan Asset, an Illiquid Asset, an Excluded Foreign Asset or Margin Stock, and
(iv) does not constitute a Foreign Asset held in a Securities System or an Asset
held by a sub-custodian of the Custodian which is not located in the United
States.

            “Borrowing Base Test” means as of any date of determination, the
Borrowing Base shall be at least equal to Credits Outstanding.

            “Borrowing Date” shall have the meaning assigned to such term in
Section 2.02.

            “Business Day” means any day on which (i) banks are not authorized
or required to close in New York City or Bermuda and the New York Stock Exchange
is not authorized or required to close, and (ii) if this definition of “Business
Day” is utilized in connection with a Eurodollar Rate Advance, dealings are
carried out in the London interbank market.

            “CAFCO” means Corporate Asset Funding Company, Inc., together with
its successors and assigns that constitute special purpose entities that issue
promissory notes.

            “Cash” means a demand deposit of United States Dollars immediately
available on the day in question.

6


--------------------------------------------------------------------------------

             “Cedant” means XL Reinsurance America Inc., together with its
permitted successors and assigns.

            “Cedant’s Security Account” means any account into which any portion
of the Trust Portfolio is deposited or credited for the purposes specified in
Section 4.3(3) of the Trust Agreement.

            “Charta “ means Charta Corporation, together with its successors and
assigns that constitute special purpose entities that issue promissory notes.

            “Ciesco” means Ciesco, L.P., together with its successors and
assigns that constitute special purpose entities that issue promissory notes.

            “Citibank” means Citibank, N.A.

            “Closing Date” means the first date on which the conditions
precedent specified in Section 3.01 shall have been fully satisfied or waived by
the Agent on behalf of the Lenders and the Secondary Lenders.

            “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

            “Collateral Accounts” shall mean each of the accounts specified on
Schedule I to the Control Agreement, as such schedule may from time to time be
supplemented or modified pursuant to Section 16 of the Control Agreement.

            “Committed Advance” shall have the meaning assigned to such term in
Section 2.02(b).

            “Conduit Lenders” means CAFCO, CRC, Charta and Ciesco.

            “Consent Effective Date” means following the effectiveness of the
amendments or waivers of each of the Existing Credit Agreements contemplated by
Section 3.03, the date upon which (i) the Agent shall have received the Consent
Effective Date Certificate, and (ii) the Agent shall have, in its sole and
absolute discretion, consented in writing to the increase in the Available
Commitment.

            “Consent Effective Date Certificate” shall have the meaning assigned
to such term in Section 3.03.

            “Control Agreement” means the Control Agreement, dated as of the
date hereof among the Borrower, the Agent and the Custodian, as the same may
from time to time be amended, supplemented, waived or modified.

            “Conveyance Date” shall have the meaning assigned to such term in
Section 9.12(a).

            “CRC” means Corporate Receivables Corporation, together with its
successors and assigns that constitute special purpose entities that issue
promissory notes.

7


--------------------------------------------------------------------------------

             “Credits Outstanding” means at any date a determination thereof is
made, an amount equal to the sum of (i) the outstanding principal amount of all
Advances, plus (ii) the Yield that would accrue on the outstanding principal
amount of the Advances through the one hundred twenty (120) day period following
such date of determination, computed by reference to the Assignee Rate based
upon the Eurodollar Rate for a thirty (30) day period in effect as of the time
of determination, plus (iii) the fees that would accrue under the Fee Letter
through the one hundred twenty (120) day period following such date of
determination, computed as if the outstanding principal amount of the Advances
on each day during such period was equal to the Available Total Commitment and
were funded by the Secondary Lenders, plus (iv) all accrued and unpaid amounts
due and payable in respect of the Borrower Obligations other than the principal
on the outstanding Advances, plus (v) the Aggregate Custodian’s Advance Amount.

            “Custodial Agreement” shall have the meaning assigned to such term
in the Control Agreement.

            “Custodian” means Mellon Bank, N.A., as custodian under the
Custodial Agreements and as securities intermediary under the Control Agreement,
together with its permitted successors and assigns.

            “Custodian’s Overdraft Advance” means any advance of cash or
securities by the Custodian to or for the benefit of the Borrower pursuant to
the Custodial Agreement, including overdraft fees.

            “Debt” means with respect to any Person, at any date, without
duplication (it being understood, for the avoidance of doubt, that insurance
payment liabilities, as such, and liabilities arising in the ordinary course of
such Person’s business as an insurance or reinsurance company (including GICs or
Stable Value Instruments) or corporate member of Lloyd’s or as a provider of
financial or investment services or contracts (including GICs or Stable Value
Instruments) (in each case other than in connection with the provision of
financing to such Person or any of such Person’s Affiliates) shall not be deemed
to constitute Debt), (i) all obligations of such Person for borrowed money (but
not including accrued pension costs, deferred income taxes or accounts payable
of such Person), including without limitation, reimbursement obligations
relating to letters of credit, (ii) all obligations (including contingent
liabilities) of such Person evidenced by bonds, debentures, notes, banker’s
acceptances or other similar instruments, (iii) all obligations of such Person
to pay the deferred purchase price of property or services, (iv) all obligations
of such Person as lessee which are capitalized in accordance with GAAP (without
regard to any limitation of the rights and remedies of the holder of such Lien
or the lessor under such capital lease to repossession or sale of such
property), (v) all Debt of others secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person, (vi) payment obligations,
fixed or contingent, under investment, financial derivative or similar contracts
(other than covered short sales), (vii) all liabilities and Debt of others
Guaranteed by such Person, and (viii) to the extent not otherwise included, all
items which in accordance with GAAP would be included in determining total
liabilities as sho wn on the liabilities side of such Person’s balance sheet.

            “Default” means any event which, with the passage of time, the
giving of notice, or both, would constitute an Event of Default.

8


--------------------------------------------------------------------------------

             “Derivatives Transaction” means any financial futures contract,
option, forward contract, warrant, swap, swaption, collar, floor, cap and other
agreement, instrument and derivative and other transactions of a similar nature
(whether currency linked, index linked, insurance risk linked, credit risk
linked or otherwise).

            “Distressed Asset” means any Asset which is (i) the subject of a
bankruptcy, insolvency, liquidation or other similar proceedings, (ii) in
default (after giving effect to applicable grace periods) as to payment of
principal or interest or otherwise under the instruments or agreements under
which they were issued or otherwise evidenced, (iii) rated “Caa” or lower by
Moody’s or “CCC” or lower by S&P or which, if unrated, are in the reasonable
judgment of the Borrower of equivalent credit quality, or (iv) otherwise
categorized as “distressed assets” by the Borrower.

            “Dollars” and “$” mean lawful money of the United States of America.

            “Eligible Assignee” means Citicorp North America, Inc., Citibank,
any of their respective Affiliates that issue Permitted Debt Securities, any
special purpose entity managed by Citicorp North America, Inc. or any of its
respective Affiliates that issue Permitted Debt Securities or, subject to the
Borrower’s consent, as set forth in Sections 9.06(a) and 9.06(b), any other
financial or other institution acceptable to the Agent.

            “Eligible Collateral” means Borrowing Base Eligible Assets which
constitute Assigned Collateral.

            “Eligible Government Securities” means all “government securities”
(as defined in the Investment Company Act and which for the purposes hereof
shall include any securities issued or guaranteed as to principal and interest
by an agency of the government of the United States) held in an account
maintained by the Custodian.

            “Equity Securities” means common and preferred stock, membership
interests or partnership interests and securities that are convertible into
common or preferred stock, membership interests or partnership interests,
including without limitation common stock purchase warrants and rights, equity
interests in trusts, partnerships, limited liability companies, joint ventures
or similar enterprises and depositary receipts.

            “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations promulgated and rulings issued
thereunder.

            “ERISA Fiduciary” means a person described in Section 3(21) of ERISA
that exercises control over an employee benefit plan subject to ERISA or the
assets of such a plan or plans.

            “ERISA Group” means the Borrower and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code.

9


--------------------------------------------------------------------------------

             “Eurocurrency Liabilities” shall have the meaning assigned to such
term in Regulation D of the Board of Governors of the Federal Reserve System, as
in effect from time to time.

            “Eurodollar Additional Yield” means additional Yield on the
outstanding principal of each Advance during the Settlement Period in respect of
such Advance in respect of which Yield is computed by reference to the
Eurodollar Rate, for such Settlement Period, at a rate per annum equal at all
times during such Settlement Period to the remainder obtained by subtracting (i)
the Eurodollar Rate for such Settlement Period from (ii) the rate obtained by
dividing such Eurodollar Rate referred to in clause (i) above by that percentage
equal to one hundred percent (100%) minus the Eurodollar Rate Reserve Percentage
of a Lender or a Secondary Lender, as the case may be, for such Settlement
Period.

            “Eurodollar Rate” means, for any Advance for any Settlement Period,
an interest rate per annum equal to the rate per annum at which deposits in
Dollars are offered by the principal office of Citibank in London, England to
prime banks in the London interbank market at 11:00 A.M. (London time) two (2)
Business Days before the first day of such Settlement Period in an amount
substantially equal to the outstanding principal amount of such Advance on such
first day and for a period substantially equal to such Settlement Period.

            “Eurodollar Rate Advance” means an Advance the Yield on which is
computed with reference to the Eurodollar Rate.

            “Eurodollar Rate Reserve Percentage” for any Settlement Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Settlement Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) (or if more than one
such percentage shall be applicable, the daily average of such percentages for
those days in such Settlement Period during which any such percentage shall be
so applicable) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for any Lender or any Secondary Lender with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or any other
category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Liabilities is determined) having a t erm
comparable to such Settlement Period.

            “Event of Default” means any of the events, acts or occurrences set
forth in Section 6.01.

            “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC thereunder, all as from time
to time in effect, or any successor law, rules or regulations, and any reference
to any statutory or regulatory provision shall be deemed to be a reference to
any successor statutory or regulatory provision.

            “Excluded Foreign Assets” means Assets (i) issued or guaranteed by
Persons which are not organized in an OECD Country, or (ii) which are
denominated or payable in any currency other than Dollars.

10


--------------------------------------------------------------------------------

             “Existing Credit Agreements” means (i) the 364-Day Credit Agreement
dated as of June 27, 2002 among the Borrower, certain Affiliates of the
Borrower, the lenders parties thereto, JP Morgan Chase Bank, as administrative
agent, as the same may from time to time be amended, supplemented or modified,
and (ii) the Letter of Credit Facility and Reimbursement Agreement dated
November 18, 2002 among the Borrower, certain Affiliates of the Borrower,
Citibank International PLC and Salomon Brothers International Limited, as the
same may from time to time be amended, supplemented, waived or modified.

            “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Citibank from three Federal funds brokers of recognized
standing (and not affiliated with Citibank) selected by it.

            “Fee Letter” means that certain letter agreement dated as of the
date hereof between the Borrower and the Agent, as the same may from time to
time be amended, supplemented, waived or modified.

            “Foreign Assets” shall have the meaning assigned to such term in
Section 2(a) of the Control Agreement.

            “Foreign OECD Assets” means Assets (i) issued by an OECD Country or
a Person organized in an OECD Country (other than the United States) and if such
Asset is guaranteed, the guarantor thereof is an OECD Country or is organized in
an OECD Country (other than the United States), and (ii) which is denominated
and payable in Dollars.

            “GAAP” means generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

            “GIC” means a guaranteed investment contract or funding agreement or
other similar agreement issued by the Borrower or any of its Subsidiaries that
guarantees to a counterparty a rate of return on the invested capital over the
life of such contract or agreement.

            “Governmental Authorizations” means all franchises, permits,
licenses, approvals, consents and other authorizations of all Authorities.

            “Governmental Filings” means all filings, including franchise and
similar tax filings, and the payment of all fees, assessments, interests and
penalties associated with such filing with all Authorities.

11


--------------------------------------------------------------------------------

            “Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) directly or
indirectly guaranteeing any Debt or other obligation of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation (whether arising by virtue of partnership arrangements, or by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect suc h obligee
against loss in respect thereof (in whole or in part); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

            “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

            “Illiquid Asset” means as of any date, any Asset for which (i) there
is no established public or private institutional trading market in the United
States, such that such Asset may be reasonably expected to be sold in such
market within five (5) Business Days at a price approximating the Asset Value of
such Asset on such date subject, in the reasonable determination of the
Borrower, only to fluctuations in the market price therefor, or (ii) are
otherwise categorized as “illiquid securities” by the Borrower.

            “Industry Class” means each industry class as determined by the
Borrower based upon the criteria set forth on Schedule II hereto, as amended and
supplemented in accordance with this Agreement.

            “Insurance Code” means, with respect to the Borrower, the Insurance
Code of the Borrower’s domicile and any successor statute thereto, together with
the regulations thereunder, as amended or otherwise modified and in effect from
time to time. References to sections of the Insurance Code shall be construed to
also refer to successor sections.

            “Interest Component” means in respect of any outstanding debt
security issued by a Lender or a Secondary Lender on a discount basis, the
unpaid portion of the face amount of such debt security representing the
discount incurred through maturity in respect thereof.

            “Investment Company Act” means the Investment Company Act of 1940,
as amended, and the rules and regulations of the SEC thereunder as modified or
interpreted by orders of the SEC, or other interpretative releases or letters
issued by the SEC or its staff, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provision shall be deemed to be a reference to any successor
statutory or regulatory provision.

            “Investor Report” means the Investor Report of the Borrower
substantially in the form of Schedule I hereto.

12


--------------------------------------------------------------------------------

             “Law” means any action, code, consent decree, constitution, decree,
directive, enactment, finding, guideline, law, injunction, interpretation,
judgment, order, ordinance, policy statement, proclamation, promulgation,
regulation, requirement, rule, rule of law, rule of public policy, settlement
agreement, statute, or writ, of any Authority, or any particular section, part
or provision thereof, including without limitation the Insurance Law of the
State of New York and the Insurance Act, 1978 of Bermuda.

            “Lender Rate” for each day during a Settlement Period for any
Advance funded by a Conduit Lender means to the extent such Conduit Lender funds
such Advance (or portion thereof) on such day by issuing promissory notes, the
per annum rate equivalent to the weighted average of the per annum rates paid or
payable by such Conduit Lender from time to time as interest on or otherwise (by
means of interest rate hedges or otherwise) in respect of those promissory notes
issued by such Conduit Lender that are allocated, in whole or in part, by the
Agent (on behalf of such Conduit Lender) to fund the making or maintenance of
such Advance (or portion thereof) on such day as determined by the Agent (on
behalf of such Conduit Lender) and reported to the Borrower, which rates shall
reflect and give effect to the commissions of placement agents and dealers
(which currently do not exceed 0.05% per annum of the f ace amount of the
promissory notes) in respect of such promissory notes; provided, however, that
if any component of such rate is a discount rate, in calculating the “Lender
Rate” for such day the Agent shall for such component use the rate resulting
from converting such discount rate to an interest bearing equivalent rate per
annum.

            “Lenders” means the Conduit Lenders, together with all Persons which
acquire or are obligated to acquire any interest in any Advance from any Conduit
Lender under the Asset Purchase Agreement or otherwise.

            “Lender Termination Date” means the date which is the earlier to
occur of (i) the date which is one (1) Business Day prior to the Secondary
Lender Stated Expiration Date and (ii) the date on which the Available Total
Commitment shall terminate pursuant to Section 2.10 or Section 6.01.

            “Liabilities” shall have the meaning assigned to such term in
Section 9.04(c).

            “Lien” means any mortgage, pledge, charge, hypothecation,
assignment, deposit arrangement, encumbrance, lien or security interest
(statutory or other), or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing or registering of any financing statement or charge
under the UCC or the Bermuda Companies Act 1981 or comparable law of any
jurisdiction).

            “Liquidation Fee” means, in respect of any Advance for any
Settlement Period during which the principal on such Advance is repaid by the
Borrower in whole or in part, the amount, if any, by which (i) the additional
Yield (calculated without taking into account any Liquidation Fee or any
shortened duration of such Settlement Period) which would have accrued during
such Settlement Period on the reduction of the outstanding principal amount of
such Advance relating to such Settlement Period had such reductions remained as
outstanding

13


--------------------------------------------------------------------------------

principal, exceeds (ii) that income, if any, received by the Lenders’ investing
the proceeds of such reductions of principal (it being understood that the Agent
shall take reasonable steps to mitigate the amount of such Liquidation Fee).

            “Lloyd’s” means the society incorporated by Lloyd’s Act 1871 by the
name of Lloyd’s.

            “Loan Asset” means a direct or participation or sub-participation
interest in or assignment or novation of a loan or other extension of credit.

            “Margin Stock” shall have the meaning assigned to such term in
Regulation U.

            “Material Adverse Effect” means (i) a material adverse effect on the
ability of the Borrower to perform its obligations under any Program Document to
which it is a party, (ii) a material adverse effect on the validity or
enforceability of this Agreement or any other Program Document, (iii) a material
adverse effect on any Secured Party’s right, title and interest in the Assigned
Collateral or on the rights and remedies of any Secured Party under any Program
Document, (iv) a material adverse effect on the business, financial position,
operations, Assets or properties of the Borrower, (v) a material Adverse Claim
on any of the Assigned Collateral, or (vi) a Default or Event of Default.

            “Maturity Date” means (a) with respect to any Advance funded by a
Lender, the Lender Termination Date (or if such day is not a Business Day, the
Business Day immediately preceding such date), and (b) with respect to any
Advance made by a Secondary Lender, including the Committed Advances, the date
which is five (5) years after February 25, 2003 or such earlier date as provided
in Section 6.01.

            “Minister” means the Minister of Finance of Bermuda or similar
Governmental Authority in the applicable jurisdiction.

            “Monthly Reporting Date” shall have the meaning assigned to such
term in clause (v) of Section 5.01(d).

            “Moody’s” means Moody’s Investors Service, Inc., together with its
successors.

            “Multiemployer Plan” means at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has within the preceding five plan years made contributions, including for
these purposes any Person which ceased to be a member of the ERISA Group during
such five-year period.

            “Notice of Borrowing” shall have the meaning assigned to such term
in Section 2.02(a).

            “Notice of Exclusive Control” means a notice in substantially the
form of Annex A to the Control Agreement.

14


--------------------------------------------------------------------------------

             “OECD Country” means any country which is a member of the
Organization for Economic Cooperation and Development and which has a sovereign
credit rating for “foreign currency” of at least “AA-” and “Aa3” from S&P and
Moody’s, respectively.

            “Other Taxes” shall have the meaning assigned to such term in
Section 9.03(b).

            “Percentage” of any Secondary Lender means, (a) with respect to
Citibank, the percentage set forth on the signature page to this Agreement, or
such amount as reduced by any Assignment and Acceptance entered into with an
Eligible Assignee, or (b) with respect to a Secondary Lender that has entered
into an Assignment and Acceptance, the amount set forth therein as such
Secondary Lender’s Percentage, or such amount as reduced by an Assignment and
Acceptance entered into between such Secondary Lender and an Eligible Assignee.

            “Permitted Debt Securities” means (i) commercial paper notes rated
at least “A-1” by S&P, or at least “P-1” by Moody’s or the equivalent of such
ratings by another nationally recognized rating agency, (ii) medium-term notes
rated at least “A” by S&P, “A” by Moody’s or the equivalent of such ratings by
another nationally recognized rating agency, (iii) time deposits or certificates
of deposit issued by a Person which is rated at least “A” by S&P, “A” by Moody’s
or the equivalent of such ratings by another nationally recognized rating
agency, or (iv) such other debt securities as the Borrower has confirmed in
writing are eligible, in accordance with the terms of the Trust Agreement, to be
included in the Trust Portfolio.

            “Permitted Liens” means in respect of any Person, Liens for taxes,
assessments or other governmental charges or levies not at the time delinquent
or being diligently contested in good faith by appropriate actions and for which
adequate reserves in accordance with GAAP shall have been set aside on such
Person’s books.

            “Person” means an individual or a corporation (including a business
trust), partnership, trust, incorporated or unincorporated association, joint
stock company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind.

            “Plan” means at any time an employee pension benefit plan (other
than a Multiemployer Plan) which is covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

            “Post-Default Rate” means in respect of all amounts payable to any
Secured Party under any Program Document not paid when due (whether at stated
maturity, by acceleration or otherwise), including, without limitation, the
principal and Yield on any Advance not paid when due, a rate per annum during
the period commencing on the due date until such amount is paid in full equal to
the Base Rate as in effect from time to time plus two percent (2.00%).

            “Principal Component” means as of any Conveyance Date (i) in respect
of any outstanding debt security issued by a Lender or a Secondary Lender on a
discount basis, the

15


--------------------------------------------------------------------------------

excess of the unpaid face amount of such debt security over the Interest
Component thereof, and (ii) in respect of any outstanding debt security issued
by a Lender or a Secondary Lender on an interest-bearing basis, the unpaid
principal amount of such debt security.

            “Principal Office” means the principal office of Citibank located at
399 Park Avenue, New York, New York or at such other location as the Agent shall
designate in writing to the Borrower.

            “Private Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Persons (other than
Authorities) including, without limitation, those with respect to trademarks,
service marks, trade names, copyrights, computer software programs, technical
and other know-how and shareholder approvals.

            “Proceeds” shall have, with reference to any asset or property, the
meaning assigned to it under the UCC and, in any event, shall include, but not
be limited to, any and all amounts from time to time paid or payable under or in
connection with such asset or property.

            “Product Information” shall have the meaning assigned to such term
in Section 9.09(a).

            “Program Documents” means this Agreement, the Advance Notes, the
Custodial Agreement, the Control Agreement, the Fee Letter and the other
agreements, documents and instruments entered into or delivered in connection
herewith or therewith.

            “Program Termination Date” means the later to occur of (i) the
Secondary Lender Termination Date, and (ii) the date that all Secured
Obligations have been finally paid in full; provided, however, that if any
payment in respect of any Secured Obligation must be rescinded or returned for
any reason whatsoever (including the insolvency or bankruptcy of the Borrower)
such Secured Obligation shall be deemed to be reinstated as though such payment
had not been made and the Program Termination Date shall be deemed to have not
occurred.

            “Qualified Institution” means a bank or trust company organized
under the laws of the United States of America or any state thereof, or the
District of Columbia, which (a) has a long-term unsecured debt rating of at
least “A-” (or the equivalent) from S&P and at least “A1” from Moody’s, and
(b) after such entity becomes a party to the Control Agreement or the Custodial
Agreement, has not failed to perform or observe any term, covenant or agreement
on its part to be performed or observed under the Custodial Agreement or the
Control Agreement, if such failure could reasonably be expected to give rise to
a Material Adverse Effect, and such failure has continued for twenty (20) days
after the Borrower had actual knowledge of such failure.

            “Regulation T” means Regulation T of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

            “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

16


--------------------------------------------------------------------------------

             “Regulation X” means Regulation X of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

            “Related XLReB Asset” means (a) in respect of any outstanding
Advance funded and maintained by a Conduit Lender, an outstanding commercial
paper note issued by such Conduit Lender which (i) is beneficially owned by the
Borrower, and (ii) has a maturity date which is not more than thirty-five (35)
days after the issuance date of such commercial paper note, and (b) in respect
of any outstanding Advance maintained by a Lender (other than a Conduit Lender)
or a Secondary Lender, a time deposit or certificate of deposit or other similar
debt obligations issued by such Lender or Secondary Lender which is beneficially
owned by the Borrower and approved of in writing by the applicable Lender or
Secondary Lender for purposes of Section 9.12.

            “Requested Amount” shall have the meaning assigned to such term in
Section 2.02(a).

            “Required Ratings” means in respect of the Borrower, a financial
strength rating from both S&P and Moody’s of at least “BBB+” and “Baa1”,
respectively; provided, however, that if the Borrower is not rated by S&P or
Moody’s, the Borrower shall have a rating equivalent of at least such Required
Rating, as determined by the Agent in the exercise of its reasonable discretion.

            “Responsible Officer” means with respect to any Person, such
Person’s president or any one of its vice presidents, its treasurer or any one
of its assistant treasurers; provided, however, that solely with respect to the
Borrower’s obligations under Section 5.01(d)(v), the term Responsible Officer
shall be deemed to include any officer of XL Capital Ltd or XL Investment
Management Ltd specified as an authorized representative of the Borrower in the
most recent incumbency certificate of the Borrower delivered to the Agent.

            “S&P” means Standard & Poor’s Ratings Group, together with its
successors.

            “SAP” means accounting practices prescribed or permitted by the
Minister (or other similar authority) in Bermuda for the preparation of annual
statements and other financial reports by insurance corporations of the same
type as the Borrower.

            “SEC” means the Securities and Exchange Commission or any other
governmental authority of the United States of America at the time administering
the Securities Act, the Investment Company Act or the Exchange Act.

            “Secondary Lender Commitment” means (a) with respect to Citibank, an
amount equal to the Available Total Commitment, as such amount shall be reduced
by any Assignment and Acceptance entered into between Citibank and an Eligible
Assignee, or (b) with respect to a Secondary Lender that has entered into an
Assignment and Acceptance, the amount set forth therein as such Secondary
Lender’s “Secondary Lender Commitment”, in each case as such amount may be
reduced by an Assignment and Acceptance entered into between such Secondary
Lender and an Eligible Assignee, and as may be further reduced (or terminated)
pursuant to the next sentence. Any reduction (or termination) of the Available
Total Commitment pursuant to

17


--------------------------------------------------------------------------------

the terms of this Agreement shall reduce ratably (or terminate) each Secondary
Lender’s Secondary Lender Commitment.

            “Secondary Lenders” means Citibank and each Eligible Assignee that
becomes a party to this Agreement pursuant to Section 9.06.

            “Secondary Lender Stated Expiration Date” means February 23, 2004,
unless, prior to such date (or the date so extended pursuant to this clause),
upon the Borrower’s request, made not more than ninety (90) days nor less than
thirty (30) days prior to the then current Secondary Lender Stated Expiration
Date, one or more Secondary Lenders having 100% of the Available Total
Commitment shall in their sole discretion consent, which consent shall be given
within ten (10) days after such Secondary Lender’s receipt of such extension
request (the date any such consent is given, the “Extension Date”), to the
extension of the Secondary Lender Stated Expiration Date to the date occurring
364 days after such Extension Date; provided, however, that any failure of any
Secondary Lender to respond to the Borrower’s request for such extension shall
be deemed a de nial of such request.

            “Secondary Lender Termination Date” means the date which is the
earliest to occur of (i) the Secondary Lender Stated Expiration Date, and
(ii) the date on which the Available Total Commitment shall terminate pursuant
to Section 2.10 or Section 6.01.

            “Secured Obligations” means all indebtedness, whether absolute,
fixed or contingent, at any time or from time to time payable to or for the
benefit of any Secured Party under or in connection with this Agreement, the
Advance Notes, the Control Agreement or any other Program Document, including
without limitation, all amounts payable by the Borrower in respect of the
Advances, with interest thereon, the amounts payable under Sections 2.02(a),
2.05, 2.06, 2.07, 2.08, 2.09, 2.12, 2.13, 7.04(b), 9.03, 9.04 and 9.16 of this
Agreement.

            “Secured Parties” means the Agent, each Lender, each Secondary
Lender, together with each of their respective successors and assigns.

            “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations of the SEC thereunder, all as from time to time in
effect, or any successor law, rules or regulations, and any reference to any
statutory or regulatory provisions shall be deemed to be a reference to any
successor statutory or regulatory provision.

            “Securities System” shall have the meaning assigned to such term in
Section 2(a) of the Control Agreement.

            “Settlement Date” means the date which is two (2) Business Days
after the end of each Settlement Period.

            “Settlement Period” means in respect of any Advance:

            (a)   in the case of any Settlement Period in respect of which Yield
is computed by reference to the Lender Rate, the period beginning on the date
such Advance was made and ending on but not including the twentieth (20th) day
following the calendar quarter in which such Advance was made and thereafter
each successive period commencing on the twentieth (20th)

18


--------------------------------------------------------------------------------

day following the first day of each calendar quarter during the term of this
Agreement and ending on the twentieth (20th) day following the last day of such
calendar quarter during the term of this Agreement; provided, however, that in
the case of any Settlement Period for any Advance which commences before the
Maturity Date for such Advance and would otherwise end on a date occurring after
such Maturity Date, such Settlement Period shall end on such Maturity Date and
the duration of each Settlement Period which commences on or after the Maturity
Date for such Advance may be any period (including, without limitation, a period
of one day) as shall be selected from time to time by the Agent;

            (b)   in the case of any Settlement Period in respect of which Yield
is computed by reference to the Eurodollar Rate, the period beginning on the
date such Advance was made and ending on the twentieth (20th) day following the
last day of the calendar quarter in which such Advance was made and thereafter
each successive period commencing on the twentieth (20th) day following the
first day of each calendar quarter during the term of this Agreement and ending
on but not including the twentieth (20th) day following the last day of such
calendar quarter during the term of this Agreement; provided, however, that any
Settlement Period which is other than the quarterly Settlement Period shall be
of such duration as shall be selected by the Agent; and

            (c)   in the case of any Settlement Period in respect of which Yield
is computed by reference to the Alternate Base Rate, such Settlement Period
shall be of such duration as shall be selected by the Agent.

            “Stable Value Instrument” means any insurance, derivative or similar
financial contract or instrument designed to mitigate the volatility of returns
during a given period on a specified portfolio of securities held by one party
(the “Customer”) through the commitment of the other party (the “SVI Provider”)
to provide the Customer with a credit rate of return on the portfolio, typically
determined through an interest-crediting mechanism; in exchange, the SVI
Provider typically receives a fee.

            “Subject Entity” shall have the meaning assigned to such term in
Section 9.04(c).

            “Subsidiary” means, with respect to any Person, at any date, any
corporation, partnership, limited liability company or other entity which is
directly or indirectly controlled by such Person or in respect of which at least
51% of the outstanding shares of capital stock having ordinary voting power or
other equity or partnership interests having ordinary voting power is at the
time, directly or indirectly, owned by such Person, including, without
limitation, any subsidiaries which are consolidated with such Person in
accordance with GAAP or the generally accepted accounting principals of the
applicable jurisdiction in effect from time to time. The terms “control,”
“controlling,” “controlled” and the like mean the direct or indirect possession
of the power to direct or cause the direction of the management or policies of a
Person or the disposition of its assets or p roperties, whether through
ownership, by contract, arrangement or understanding, or otherwise.

            “Taxes” shall have the meaning assigned to such term in
Section 9.03(a).

            “Total Commitment” means $500,000,000.

19


--------------------------------------------------------------------------------

             “Trust Account” shall have the meaning assigned to such term in
Section 2.1 of the Trust Agreement.

            “Trust Agreement” means the Trust Agreement effective as of February
25, 2003 among the Cedant, the Borrower and the Trustee, as the same may from
time to time be amended, supplemented, waived or modified as permitted under
this Agreement.

            “Trustee” means Mellon Bank, N.A., London Branch, as trustee under
the Trust Agreement, together with its permitted successors and assigns.

            “Trustee Activity Reports” shall mean the reports required pursuant
to Section 6(e) of the Trust Agreement.

            “Trust Portfolio” means all cash and Assets (i) deposited in or
credited to the Trust Account, or otherwise held by the Trustee under the Trust
Agreement, or (ii) deposited in or credited to any Cedant’s Security Account.

            “UCC” means the Uniform Commercial Code, as from time to time in
effect in the applicable jurisdictions.

            “U.S. Government Securities” means any securities which are direct
obligations of, or obligations the principal and interest on are unconditionally
guaranteed by, the United States of America.

            “Yield” means for each Advance for each Settlement Period:

            (i)   for each day during such Settlement Period to the extent such
Advance will be funded on such day by a Conduit Lender through the issuance of
promissory notes,

                LR x P + LF

                360

            (ii)   for each day during such Settlement Period to the extent such
Advance will be funded on such day by the Secondary Lenders or the Lenders,
other than a Conduit Lender,

                AR x P + LF

                360

where:

 AR  = the Assignee Rate for such Advance for such Settlement Period     P  =
the outstanding principal amount of such Advance on such day     LR  = the
Lender Rate for such Advance on such day     LF  = the Liquidation Fee, if any,
for such Advance accrued on such day;


20


--------------------------------------------------------------------------------

provided, further, that Yield for any Advance shall not be considered paid by
any distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.

SECTION 1.02 Rules of Construction.

            (a)   For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires: (i) singular words
shall connote the plural as well as the singular, and vice versa (except as
indicated), as may be appropriate; (ii) the words “herein,” “hereof” and
“hereunder” and other words of similar import used in this Agreement refer to
this Agreement as a whole and not to any particular appendix, article, schedule,
section, paragraph, clause, exhibit or other subdivision; (iii) the headings,
subheadings and table of contents set forth in this Agreement are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect the meaning, construction or effect of any provision hereof;
(iv) references in this Agreement to “including” shall mean, including, without
limit ing, the generality of any description preceding such term, and for
purposes hereof the rule of ejusdem generis shall not be applicable to limit a
general statement, followed by or referable to an enumeration of specific
matters, to matters similar to those specifically mentioned; and (v) each of the
parties to this Agreement and its counsel have reviewed and revised, or
requested revisions to, this Agreement, and the usual rule of construction that
any ambiguities are to be resolved against the drafting party shall be
inapplicable in the construction and interpretation of this Agreement.

            (b)   The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

            (c)   Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP or
SAP, as the context requires, each as in effect from time to time; provided,
that, if the Borrower notifies the Agent that it requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or SAP, as the case may be, or in the application thereof on the
operation of such provision (or if the Agent notifies the Borrower that the
Conduit Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or SAP, as the case may be, or in the application thereof, then such
provision shall be interpreted on the basis of GAAP or SAP, as the case may be,
as in effect and applied immediately before such chan ge shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

SECTION 1.03 Computation of Time Periods.

            Unless otherwise stated in this Agreement, in the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” both mean “to but
excluding”.

21


--------------------------------------------------------------------------------

ARTICLE II.
ADVANCES TO THE BORROWER

            SECTION 2.01 Advance Facility.

            On the terms and conditions hereinafter set forth, including without
limitation, Sections 3.01 and 3.02, the Conduit Lenders may, in their sole
discretion, make Advances to the Borrower on any Borrowing Date from the date
hereof to the Lender Termination Date. On the terms and conditions hereinafter
set forth, including without limitation, Sections 3.01 and 3.02, and during the
period from the date hereof to the Secondary Lender Termination Date, the
Secondary Lenders shall make Advances to the Borrower, ratably in accordance
with their respective Secondary Lender Commitments, to the extent that the
Conduit Lenders have determined not to make or shall have failed to make
Advances on any Borrowing Date in an aggregate principal amount equal to the
Requested Amount. Under no circumstances shall any Conduit Lender or any
Secondary Lender be obligated to make an Advance on any Borrowing Date, to the
extent that aft er giving effect to the making of such Advance and all other
Advances to be made on such Borrowing Date, the aggregate principal amount of
all outstanding Advances would exceed the Available Total Commitment.

            SECTION 2.02 Making of Advances.

            (a)   The Borrower shall give the Agent written notice (which notice
shall be irrevocable and effective only upon receipt by the Agent) of each
request for a borrowing (each such request a “Notice of Borrowing”) not later
than 12:00 noon (New York City time) on the day which is two (2) Business Days
prior to the proposed borrowing date, which notice shall specify (i) the
proposed borrowing date therefor (each such date, a “Borrowing Date”), and
(ii) the principal amount of the proposed borrowing (the “Requested Amount”).
Any such Notice of Borrowing shall be substantially in the form of Exhibit B
hereto, dated the date such request is being made, signed by a Responsible
Officer of the Borrower and otherwise appropriately completed. The Requested
Amount shall be in a principal amount of at least $5,000,000 and in integral
multiples of $100,000 in e xcess thereof. During the period prior to the Lender
Termination Date, each Conduit Lender shall promptly notify the Agent whether it
has determined to make a proposed Advance and, if so the principal amount of
such Advance and the Agent shall promptly thereafter notify the Borrower (i) if
the full amount of the Requested Amount will not be made by the Conduit Lenders,
and (ii) of the principal amount, if any, of the Advance to be made by each
Conduit Lender. If the Conduit Lenders have determined not to make the Advances
in a principal amount equal to the full Requested Amount, the Agent shall
promptly send notice of the proposed borrowing to all of the Secondary Lenders
concurrently specifying the Borrowing Date for such borrowing, each Secondary
Lender’s Percentage multiplied by the Requested Amount not funded by the Conduit
Lenders and whether the Yield for such Advances shall be calculated based on the
Eurodollar Rate or the Alternate Base Rate. On any Borrowing Date the Conduit
Lenders or the Seco ndary Lenders shall, subject to the terms and conditions of
this Agreement, remit to the payment account specified in the applicable Notice
of Borrowing their respective portions of the Requested Amount in immediately
available funds. To the extent not covered by Section 2.08, the Borrower shall
indemnify the Conduit Lenders, each Secondary Lender and the Agent against any
loss (other than lost profits) or reasonable expense incurred by them as a
result of any failure by the

22


--------------------------------------------------------------------------------

Borrower to accept any Advance requested in a Notice of Borrowing or as a result
of the failure of the Borrower to receive any Advance requested in a Notice of
Borrowing as a result of the failure of any condition precedent to the making of
such Advance to be satisfied, including, without limitation, any such loss or
expense incurred by reason of the liquidation or reemployment of funds acquired
or requested to fund such Advance.

            (b)   The parties hereto agree that on the Lender Termination Date
so long as no Default or Event of Default shall have occurred and be continuing
on such date, and subject to the other terms and conditions of this Agreement
(other than the obligation to deliver a Notice of Borrowing), the Secondary
Lenders shall make Advances (the “Committed Advances”) on such date in an
aggregate principal amount equal to the outstanding principal amount of the
Advances funded by the Lenders, unless on or prior to the second Business Day
preceding the Lender Termination Date the Borrower has delivered a written
notice to the Agent stating that it has elected not to receive such Committed
Advance. Notwithstanding anything in this Agreement to the contrary, the
principal amount of such Committed Advances shall be made ratably by the
Secondary Lenders to the Agent’s Account and shall constitute a pa yment in full
by the Borrower in respect of the outstanding principal amount of the Advances
maturing on the Lender Termination Date and shall be applied by the Agent on the
Lender Termination Date to the outstanding principal amount of the Advances
funded by the Lenders.

            SECTION 2.03 Noteless Agreement; Evidence of Indebtedness.

            (a)   The Lenders and each Secondary Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to it, resulting from each Advance of such Lender
or such Secondary Lender to the Borrower from time to time, including the
amounts of principal and Yield thereon and paid to such Lender or such Secondary
Lender, as applicable, from time to time hereunder.

            (b)   The Agent shall maintain accounts in which it will record
(i) the amount of each Advance made hereunder to the Borrower and the Settlement
Period with respect thereto, (ii) the amount of any principal and Yield due and
payable or to become due and payable from the Borrower to each Lender and each
applicable Secondary Lender hereunder, and (iii) the amount of any sum received
by the Agent hereunder from the Borrower and each applicable Lender’s and each
applicable Secondary Lender’s share thereof.

            (c)   The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be rebuttable presumptive evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of the Agent, any Lender or any Secondary
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Secured Obligations in
accordance with their terms.

            (d)   Any Lender and any Secondary Lender may request that its
Advances to the Borrower be evidenced by an Advance Note. In such event, the
Borrower shall promptly prepare, execute and deliver to such applicable Lender
or such applicable Secondary Lender, as applicable, an Advance Note payable to
the order of such Lender or such Secondary Lender, as applicable. Thereafter,
the Advances evidenced by such Advance Note and interest thereon shall

23


--------------------------------------------------------------------------------

at all times (including after any assignment pursuant to Section 9.06) be
represented by one or more Advance Notes payable to the order of the payee named
therein or any assignee pursuant to Section 9.06, except to the extent that any
Lender, any applicable Secondary Lender or any such assignee subsequently
returns any such Advance Note for cancellation and requests that such Advances
once again be evidenced as described in paragraphs (a) and (b) above. In
connection with any assignment pursuant to Section 9.06, if such assigning
Secondary Lender shall have an Advance Note issued to it, such assigning
Secondary Lender shall promptly return its Advance Note to the Agent marked
“cancelled”.

            SECTION 2.04 Maturity of the Advances.

            It is understood and agreed that the principal amount of and the
unpaid Yield on each outstanding Advance shall be due and payable on the
Maturity Date for such Advance.

            SECTION 2.05 Prepayment of the Advances.

            (a)   It is understood and agreed that the Borrower shall have the
right at any time and from time to time, upon not less than one (1) Business
Day’s prior written or telephonic notice (in the case of telephonic notice,
promptly confirmed in writing) to the Agent specifying the date and amount of
such prepayment, to prepay all or a portion of the outstanding Advances,
together with unpaid Yield thereon, on a Business Day without payment of any
penalty or premium other than any Liquidation Fee or any amount payable under
Section 2.08; provided, that any such prepayment, if a partial prepayment, shall
be an integral multiple of $100,000 with a minimum amount of $5,000,000.

            (b)   If on any Business Day the Borrowing Base Test or the Asset
Coverage Test is not fully complied with, the Borrower shall on such Business
Day notify the Agent of such failure to comply, and as promptly as possible (and
in any event within two (2) Business Days) either (i) prepay Advances (and pay
Yield thereon) without payment of any penalty or premium other than any
Liquidation Fee or any amount payable under Section 2.08, and/or (ii) pledge to
the Agent additional Borrowing Base Eligible Assets in an amount necessary to
cause the Borrowing Base Test and the Asset Coverage Test to be fully complied
with on such Business Day.

            (c)   The amount of each prepayment under this Section 2.05 shall be
applied ratably to the Advances of each Lender and each Secondary Lender in the
order in which such Advances were made, provided, however, that the amount of
such prepayment shall be applied first to any outstanding Advances in respect of
which Yield is computed by reference to the Alternate Base Rate and then applied
to any outstanding Advances in respect of which Yield is computed by reference
to the Eurodollar Rate.

            SECTION 2.06 Yield.

            The Borrower hereby agrees to pay the Yield computed with reference
to the principal amount of each Advance outstanding from time to time. Yield
accruing in respect of any Advance for any Settlement Period shall be due and
payable on the Settlement Date immediately succeeding such Settlement Period and
as required by Section 2.05. It is the intention of the parties hereto that the
Yield on the Advances shall not exceed the maximum rate

24


--------------------------------------------------------------------------------

permissible under applicable law. Accordingly, anything herein or in any Advance
Note to the contrary notwithstanding, in the event any Yield is charged to,
collected from or received from or on behalf of the Borrower by the Lenders or
the Secondary Lenders pursuant hereto or thereto in excess of such maximum
lawful rate, then the excess of such payment over that maximum shall be applied
first to the payment of amounts owing by the Borrower to the Lenders, the
Secondary Lenders and the Agent under the Program Documents (other than in
respect of principal and Yield on Advances) and then to the reduction of the
outstanding principal balance of the Advances.

            SECTION 2.07 Increased Costs.

            (a)   If, due to either (i) the introduction of or any change (other
than any change by way of imposition or increase of reserve requirements
reflected in the Eurodollar Rate Reserve Percentage) in or in the interpretation
of any Applicable Law or (ii) the compliance with any guideline or request from
any central bank or other Authority (whether or not having the force of law,
but, if not having the force of law, which is generally applicable to and
complied with by banks or financial institutions of the same general type as
such Affected Person), there shall be any increase in the cost to any Affected
Person of agreeing to make or making, funding or maintaining Eurodollar Rate
Advances to the Borrower, then the Borrower shall from time to time, upon demand
by a Lender or such Affected Person pay to the Agent for the account of such
Affected Person additional amounts (without duplicatio n of any other amounts
payable hereunder) sufficient to compensate such Affected Person for such
increased cost. In determining such amount, such Affected Person may use any
reasonable averaging and attribution methods, consistent with the averaging and
attribution methods generally used by such Affected Person in determining
amounts of this type with respect to other borrowers. A certificate setting
forth in reasonable detail such amounts submitted to the Borrower by such
Affected Person shall be conclusive and binding for all purposes, absent
manifest error.

            (b)   If (i) the introduction of, change in or in the interpretation
of any Applicable Law after the Closing Date, or (ii) the adoption after the
Closing Date of any guideline or the issuance after the Closing Date of any
request from any Authority and compliance therewith (whether or not having the
force of law, but, if not having the force of law, which is generally applicable
to and complied with by banks or financial institutions of the same general type
of such Affected Person) affects or would affect the amount of capital required
to be maintained by such Affected Person and that the amount of such capital is
increased by or based upon the existence of such Affected Person’s commitment
under the Program Documents or any Asset Purchase Agreement or upon such
Affected Person’s making, funding or maintaining Advances, then, promptly upon
demand of such Affected Person (with a copy of such demand to the Agent), the
Borrower shall immediately pay to the Agent for the account of such Affected
Person, from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person in light of the
circumstances. A certificate setting forth in reasonable detail such amounts
submitted to the Borrower by such Affected Person shall be conclusive and
binding for all purposes, absent manifest error.

            (c)   The Affected Person agrees to use reasonable efforts to advise
the Borrower promptly of the occurrence of any circumstances giving rise to a
claim for reimbursement pursuant to the foregoing Sections 2.07(a) or 2.07(b),
but the failure to do so shall

25


--------------------------------------------------------------------------------

not affect or impair the Borrower’s obligations thereunder. The Affected Person
further agrees that amounts payable as specified in Sections 2.07(a) or 2.07(b)
by the Borrower specified in any certificate referenced in Sections 2.07(a) and
2.07(b) shall be limited to amounts accrued or incurred by such Affected Person
during the one hundred and eighty (180) day period preceding the Affected
Person’s delivery to the Borrower of such certificate.

            (d)   The Affected Person agrees that, upon the occurrence of any
event giving rise to additional amounts pursuant to Sections 2.07(a) or 2.07(b),
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of the Affected Person) to designate a different
lending office; provided, however, that such designation is made on such terms
that the Affected Person and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding future consequence of the
event giving rise to the operation of any such Section. If such increased costs
are not eliminated by any such designation and the applicable Affected Person
does not waive payment of such additional amounts, the Agent, may at its sole
discretion within sixty (60) days, recommend to the Borrower a replacement
Lender or Secondary Lender, as the case may be, n ot so affected. If after the
sixty (60) day period described in the preceding sentence a replacement Lender
or Secondary Lender, as the case may be, has not been procured, the Borrower may
propose a replacement Lender or Secondary Lender, as the case may be, not so
affected and, upon approval of the Agent, the Affected Person shall assign its
interests hereunder to such a replacement Lender or Secondary Lender, as the
case may be. The parties hereby agree that unless and until the Affected Person
to be replaced (i) is paid in full for all amounts due and owing hereunder and
under any other Program Document, and (ii) enters into assignment documents with
the replacement Lender or Secondary Lender, as the case may be, which are
reasonably satisfactory to such Affected Person, it shall have no obligation to
assign any of its rights and interests hereunder. Each such Affected Person
agrees to take all actions necessary to permit a replacement to succeed to its
rights and obligations hereunder. The Borr ower agrees to pay all reasonable
expenses incurred by the Affected Person in utilizing another lending office of
the Affected Person or in assigning its interest pursuant to this Section
2.07(d). Nothing in this Section 2.07(d) shall affect or postpone any of the
obligations of the Borrower or the rights of the Affected Person elsewhere
herein.

            SECTION 2.08 Compensation.

            The Borrower shall compensate each Affected Person, upon its written
request (which request shall set forth the basis for requesting such amounts),
for all reasonable losses (excluding lost profits), expenses and liabilities
(including, without limitation, any interest paid by such Affected Person to
lenders of funds borrowed by it to make or carry its Eurodollar Rate Advances
and any loss (excluding lost profits) sustained by such Affected Person in
connection with the re-employment of such funds), which such Affected Person may
sustain (other than losses and expenses for which the Borrower has compensated
the Lenders or the Secondary Lenders through the payment of a Liquidation
Fee):  (i) if for any reason (other than a default by such Affected Person) a
borrowing of any Eurodollar Rate Advance by the Borrower does not occur on a
date specified therefor in the Notice of Borrowing (whether or no t withdrawn),
(ii) if any prepayment of any of the Borrower’s Eurodollar Rate Advances occurs
on a date which is not the last day of a Settlement Period applicable thereto,
(iii) if any prepayment of any of the Borrower’s Eurodollar Rate Advances is not
made on any date specified in a notice of

26


--------------------------------------------------------------------------------

prepayment given by the Borrower, or (iv) as a consequence of any other default
by the Borrower to repay its Eurodollar Rate Advances when required by the terms
of this Agreement.

            SECTION 2.09 Additional Yield on Eurodollar Rate Advances.

            So long as any Affected Person shall be required under regulations
of the Board of Governors of the Federal Reserve System to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, the Borrower shall pay (without duplication of any other amounts
payable hereunder) to such Affected Person Eurodollar Additional Yield on the
principal amount of each outstanding Eurodollar Rate Advance on each date on
which Yield is payable on such Eurodollar Rate Advance. Such Eurodollar
Additional Yield shall be determined by such Affected Person and notified to the
Borrower through the Agent within thirty (30) days after any payment is made
with respect to which such additional Yield is requested. A certificate as to
such Eurodollar Additional Yield submitted to the Borrower and the Agent shall
be conclusive and binding for all purposes, absent manifest error.

            SECTION 2.10 Termination or Reduction of the Available Total
Commitment.

            The Borrower may at any time, upon thirty (30) days’ prior written
notice to the Agent terminate in whole or reduce in part the unused portion of
the Available Total Commitment; provided, that each such partial reduction of
the Available Total Commitment shall be in an amount equal to at least
$5,000,000 or an integral multiple thereof; provided, that the Borrower may
terminate in whole the unused portion of the Available Total Commitment upon one
(1) Business Day’s prior written notice to the Agent if a Responsible Officer of
the Borrower certifies to the Agent that it can no longer take offsetting
accounting treatment as contemplated by the FIN 39 interpretation of ABP Opinion
No. 10 and FASB Statement 105 for its obligations in respect of the outstanding
principal amount of the Advances maintained by the Lenders and Secondary
Lenders. Notwithstanding the foregoing, in no eve nt shall any termination or
reduction pursuant to this Section 2.10 of the unused portion of the Available
Total Commitment become effective prior to the last stated maturity date of any
commercial paper note which was conveyed to any Conduit Lender pursuant to
Section 9.12.

            SECTION 2.11 Rescission or Return of Payment.

            The Borrower further agrees that, if at any time all or any part of
any payment theretofore made by it to any Secured Party or their designees is or
must be rescinded or returned for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of the Borrower or any
of its Affiliates), the obligation of the Borrower to make such payment to such
Secured Party shall, for the purposes of this Agreement, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence and this Agreement shall continue to be effective or be reinstated, as
the case may be, as to such obligations, all as though such payment had not been
made.

            SECTION 2.12 Fees Payable by Borrower.

            The Borrower agrees to pay the Agent such fees as are set forth in
the Fee Letter.

27


--------------------------------------------------------------------------------

            SECTION 2.13 Post Default Interest.

            The Borrower hereby promises to pay interest on the unpaid principal
amount of each Advance and any other amount payable by the Borrower hereunder,
in each case, which shall not be paid in full when due, for the period
commencing on the due date thereof until but not including the date the same is
paid in full at the Post-Default Rate. Interest payable at the Post-Default Rate
shall be payable on the Agent’s demand.

            SECTION 2.14 Payments.

            (a)   Subject to Section 9.12, all amounts owing and payable to the
Secured Parties under the Program Documents, including, without limitation, the
principal amount of outstanding Advances, Yield, fees, expenses and indemnities,
shall be paid in Dollars, in immediately available funds on or prior to
11:00 a.m. (New York City time) on the date due without counterclaim, setoff,
deduction, defense, abatement, suspension or deferment to the Agent’s Account.
Any payment paid after 11:00 a.m. (New York City time) on any day shall be
deemed to have been made on the next Business Day for all purposes of this
Agreement.

            (b)   All computations of interest at the Post-Default Rate and all
computations of Yield, fees and other amounts payable by the Borrower hereunder
shall be made on the basis of a year of 360 days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.

            (c)   Subject to Sections 7.03 and 9.12, upon receipt of funds from
the Borrower deposited into the Agent’s Account, the Agent shall distribute such
funds, first to the Lenders and the Secondary Lenders on a pro rata basis in
accordance with such amounts due and owed to each Lender and each Secondary
Lender in payment of all accrued and unpaid Yield due and owing to the Lenders
and Secondary Lenders, second to the Secured Parties in payment of any other
fees or other amounts due and owed to the Secured Parties in respect of the
Secured Obligation on a pro rata basis in accordance with such amounts due and
owed to each Secured Party under this Agreement and the other Program Documents
(other than in respect of the principal amount of the Advances), and third to
the payment of the principal amount of the Advances owing to each Lender and
each Secondary Lender on a pro rata basis in accordance with such amounts owed
to each such Lender and Secondary Lender.

            (d)   If the Borrower conveys a Related XLReB Asset which
constitutes a commercial paper note of a Conduit Lender (a “Related CP Note”)
pursuant to Section 9.12, the Accrued Value of its Related CP Note as of such
Conveyance Date will be applied to the outstanding principal amount of and the
accrued and unpaid Yield on the related Advance of such Conduit Lender (the
“Related Conduit Advance”) on the date which is the earlier to occur of (i) the
stated maturity date of such Related CP Note, and (ii) the date such Related CP
Note is resold by or on behalf of such Conduit Lender; provided, however, that
for purposes of computing the Borrowing Base Test, the Asset Coverage Test, any
Liquidation Fee, breakage costs and the fees payable under the Fee Letter, the
Accrued Value of such Related CP Note shall be deemed to have been applied to
the outstanding prin cipal amount of and accrued and unpaid

28


--------------------------------------------------------------------------------

Yield of such Related Advance in accordance with Section 9.12(a) as of the
Conveyance Date of such Related CP Note. For the avoidance of doubt, the parties
hereto acknowledge that (i) nothing in this clause (d) shall alter or affect the
obligations, rights or liabilities of the Borrower under any other provision of
the Program Documents including Section 9.12, and (ii) to the extent that the
aggregate Accrued Value of the Related CP Notes conveyed on any Conveyance Date
is sufficient to fully discharge the outstanding principal and Yield on the
Related Conduit Advance as of the Conveyance Date of such Related CP Notes, such
Conduit Lender shall have no recourse against the Borrower for the principal and
Yield in respect of such Related Conduit Advance and shall look solely to such
Related CP Notes for the payment of the principal amount of and the Yield
accrued and to accrue on such Related Conduit Advance. Notwithstanding anything
to the contrary in this clause (d), the Borrower’s obligation to repay the
outstanding principal balance of any Related Conduit Advance (or portion
thereof) and the accrued Yield thereon shall, as of the Conveyance Date of the
Related CP Notes conveyed, be discharged and satisfied to the extent of the
aggregate Accrued Value of such Related CP Notes which are conveyed in respect
of such Related Conduit Advance free and clear of Adverse Claims in accordance
with Section 9.12(b).

            SECTION 2.15 Borrower’s Obligations Absolute.

            Subject to the provisions of Section 9.12, the Borrower’s
obligations under this Agreement and under the other Program Documents shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms hereof and thereof, under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower or any other Person may have or have had against the Agent, any Lender,
any Secondary Lender or any other Person.

ARTICLE III.
CONDITIONS PRECEDENT

            SECTION 3.01 Conditions Precedent to the Effectiveness of this
Agreement.

            The effectiveness of this Agreement and any Lender’s and any
Secondary Lender’s obligations hereunder shall be subject to the conditions
precedent that the Agent shall have received the following, each (unless
otherwise indicated) in form and substance reasonably satisfactory to the Agent
in sufficient copies for the Lenders and the Secondary Lenders:

            (a)   the Trust Agreement and each of the Program Documents duly
executed and delivered by the parties thereto, which shall each be in full force
and effect;

            (b)   the signed opinions of counsel to the Borrower addressed to
the Agent, each Lender and each Secondary Lender as to such matters as the Agent
shall have reasonably requested;

            (c)   if requested by a Conduit Lender or Citibank on or prior to
the Closing Date, an Advance Note duly executed and completed by the Borrower to
such Conduit Lender or Citibank, as applicable;

29


--------------------------------------------------------------------------------

             (d)   all Governmental Authorizations, Private Authorizations and
Governmental Filings, if any, which may be required to be obtained or made by
the Borrower in connection with the transactions contemplated by any Program
Document or the Trust Agreement;

            (e)   a certificate of a Responsible Officer of the Borrower
certifying (i) as to its certificate of incorporation, by-laws or other
organizational documents, (ii) as to the resolutions of its Board of Directors
approving the Program Documents to which it is a party and the transactions
contemplated thereby, (iii) that its representations and warranties set forth in
the Program Documents to which it is a party are true and correct, (iv) to the
best of its knowledge no Default or Event of Default has occurred and is
continuing, and (v) the incumbency and specimen signature of each of its
officers authorized to execute the Program Documents to which it is a party;

            (f)   the Agent shall have received time stamped receipt copies or
other confirmation of submission for filing) of UCC-1 financing statements duly
filed on or before the date hereof under the UCC in the District of Columbia in
order to perfect the security interest of the Agent on behalf of the Secured
Parties in the Assigned Collateral, each of which shall be in form, scope and
substance satisfactory to the Agent;

            (g)   proper termination financing statements, if any, necessary to
release all Adverse Claims of any Person in any of the Assigned Collateral of
the Borrower previously granted by the Borrower;

            (h)   completed requests for information, dated on or before the
date of such initial transfer and all other effective financing statements filed
in the jurisdiction referred to in subsection (f) above that name the Borrower
as debtor, together with copies of such other financing statements (none of
which shall cover any of the Assigned Collateral);

            (i)   evidence that the charges granted under this Agreement in
respect of the Assigned Collateral have been duly registered in Bermuda in the
office of Registrar of Companies pursuant to the provisions of the Companies Act
1981, in order to ensure that no Person can have priority over the Agent’s
charge in the Assigned Collateral;

            (j)   the fees to be received by it on or prior to the Closing Date
under the Fee Letter; and

            (k)   from the Borrower, such other instruments, certificates and
documents as the Agent shall have reasonably requested, all in form and
substance reasonably satisfactory to the Agent.

            SECTION 3.02 Conditions Precedent to All Advances.

            The obligation of the Lenders and the Secondary Lenders to make any
Advance on any Borrowing Date (including on the initial Borrowing Date) shall be
subject to the fulfillment of the following conditions:

30


--------------------------------------------------------------------------------

            (a)   each of the representations and warranties of the Borrower
contained in this Agreement and the other Program Documents shall be true and
correct in all material respects and shall continue to be true immediately after
giving effect to such Advance;

            (b)   no Default or Event of Default shall have occurred and be
continuing or shall result from the making of such Advance;

            (c)   the conditions precedent set forth in Section 3.01 shall have
been fully satisfied;

            (d)   immediately after giving effect to such Advance each of the
Borrowing Base Test and the Asset Coverage Test shall be fully complied with;

            (e)   immediately after the making of any such Advance, the
aggregate outstanding principal amount of all Advances shall not exceed the
Available Total Commitment; and

            (f)   a pro-forma Investor Report based on the most recent month end
valuations, which shall evidence compliance with the Borrowing Base Test, the
Asset Coverage Test and the other terms of this Agreement after giving effect to
the Advances to be made on such Borrowing Date; and

            (g)   the Agent shall have received such other instruments,
certificates and documents as the Agent shall have reasonably requested.

            SECTION 3.03 Conditions Subsequent.

            The Borrower shall use all commercially reasonable efforts to, as
promptly as practicable following the Closing Date, amend or waive the terms of
each of the Existing Credit Agreements to permit the Available Total Commitment
to be increased to $500,000,000. Upon obtaining such consents the Borrower shall
provide to the Agent a certificate (the “Consent Effective Date Certificate”) of
a Responsible Officer of the Borrower certifying that (i) the Borrower obtaining
Advances under this Agreement in an aggregate principal amount equal to
$500,000,000, and its compliance with the Borrowing Base Test, the Asset
Coverage Test and the other terms of this Agreement, will not violate or
contravene any terms or conditions of the Existing Credit Agreements, and
(ii) as of the date of such Certificate, the representations and warranties of
the Borrower set forth in Section 4.01 of this Agreement ar e true and correct.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

            SECTION 4.01 Representations and Warranties of the Borrower.

            The Borrower represents and warrants on and as of the Closing Date,
each Borrowing Date and the Consent Effective Date (and in respect of clause (g)
below each date such information is provided), as follows:

31


--------------------------------------------------------------------------------

            (a)   Due Organization. The Borrower (i) is a corporation, duly
organized and validly existing under the laws of Bermuda, (ii) is duly qualified
to do business in each jurisdiction in which the ownership of its properties or
the conduct of its business requires it to be so qualified, except where the
failure to be so qualified could not reasonably be expected to give rise to a
Material Adverse Effect, and (iii) has obtained or made all Governmental
Authorizations, Private Authorizations and Governmental Filings required for the
ownership of its properties, the conduct of its business and the execution,
delivery and performance of its obligations under this Agreement and the other
Program Documents to which it is a party, except where the failure to obtain or
make the same could not reasonably be expected to give rise to a Material
Adverse Effect.

            (b)   Power and Authority. The Borrower has all necessary power and
authority to execute, deliver and enter into each Program Document to which it
is a party, to enter into the transactions contemplated by each Program Document
to which it is a party and to perform all of its obligations thereunder.

            (c)   Due Authorization. The execution, delivery and performance by
the Borrower of each Program Document to which it is a party have been duly
authorized by all necessary corporate action.

            (d)   Noncontravention. Neither the execution and delivery by the
Borrower of this Agreement or any other Program Document to which it is a party,
or any instrument or agreement executed or delivered by the Borrower in
connection therewith, nor the consummation of the transactions herein or therein
contemplated, nor compliance with the terms, conditions and provisions hereof or
thereof by it, will (i) conflict with, or result in a breach or violation of, or
constitute a default under its certificate of incorporation, by-laws or other
organizational documents, (ii) conflict with or contravene any (A) Applicable
Law, except where such conflict or contravention of Applicable Law could not be
reasonably expected to give rise to a Material Adverse Effect, or (B) any order,
writ, judgment, award, injunction or decree binding on or affecting the Borrower
or any Assigned Collat eral, (iii) conflict with, or result in a breach or
violation of, or constitute a default under, or permit the acceleration of any
obligation or liability in, or but for any requirement of the giving of notice
or the passage of time (or both) would constitute such a conflict with, breach
or violation of, or default under, or permit any such acceleration in, any
material contractual obligation or any material agreement or document to which
it is a party or by which it or any of its properties is bound (or to which any
such obligation, agreement or document relates, including, without limitation,
the Existing Credit Agreements), or (iv) result in any Adverse Claim upon any
Assigned Collateral.

            (e)   Valid and Binding Agreement. Each Program Document to which
the Borrower is a party has been duly executed by the Borrower and is the legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, except as the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally and by equitable
principles.

            (f)   Actions, Suits and Proceedings. Except as disclosed in
Schedule IV hereto or as routinely encountered in claims activity, there are no
actions, suits or proceedings by

32


--------------------------------------------------------------------------------

or before any arbitrator or Authority now pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries as to which there is a reasonable possibility of an adverse
determination and that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

            (g)   Information and Reports. Each Investor Report, each Notice of
Borrowing, each Trustee Activity Report and all other material written
information, reports, certificates and statements provided by or on behalf of
the Borrower to any Secured Party for purposes of or in connection with this
Agreement, the other Program Documents or the transactions contemplated hereby
or thereby is, and all such written information hereafter provided by or on
behalf of the Borrower to any Secured Party are true, correct and complete in
all material respects on the date such information is stated or certified and no
such information contains, any material misrepresentation or any omission to
state therein matters necessary to make the statements made therein not
misleading in any material respect under the circumstances in which they were
made. To the best of the Borrower’s actual knowledge, all writ ten information,
reports, certificates and statements provided by the Custodian to any Secured
Party for purposes of or in connection with this Agreement, the other Program
Documents or the transactions contemplated hereby or thereby is, and all such
information hereafter provided by the Custodian to any Secured Party are, true,
correct and complete in all material respects on the date such information is
stated or certified and to the best of the Borrower’s actual knowledge, no such
information contains any material misrepresentation or any omission to state
therein matters necessary to make the statements made therein not misleading in
any material respect under the circumstances in which they were made.

            (h)   Regulated Entities. The Borrower is not an “investment
company” or a company “controlled by an investment company”, for the purpose of
the Investment Company Act. The Borrower is not subject to regulation under the
Public Utility Holding Act of 1935, the Federal Power Act, the Interstate
Commerce Act, any public utilities code, or any other Applicable Law limiting
its ability to incur Debt.

            (i)   Borrowing Base Eligible Assets, Adverse Claims, Etc. Each
Asset which comprises the Assigned Collateral which is taken into account in
determining the Borrower’s compliance with the Borrowing Base Test constitutes a
Borrowing Base Eligible Asset, and the Borrower owns each such Asset free and
clear of Adverse Claims. This Agreement and the Control Agreement and the
actions required to be taken pursuant to the terms hereof and thereof are
effective to create and perfect in the Agent, for the benefit of the Secured
Parties, a perfected security interest in the Assigned Collateral free and clear
of all Adverse Claims. As of the initial Borrowing Date and at all times
thereafter, the Agent on behalf of the Secured Parties has a perfected security
interest in the Assigned Collateral free and clear of all Adverse Claims and, no
actions, except as have been taken, are necessary to perf ect or protect such
security interest free and clear of Adverse Claims.

            (j)   No Default or Event of Default. No Default or Event of Default
has occurred and is continuing.

            (k)   Taxes. The Borrower and its Subsidiaries have filed by the
required filing date all tax returns that are required to be filed by it, and
has paid all taxes, including, without

33


--------------------------------------------------------------------------------

limitation, all payroll taxes and federal, state or foreign withholding taxes,
and all assessments payable by it that have become due, other than those that
are not yet delinquent and those that are being contested in good faith by
appropriate proceedings and with respect to which reserves have been
established, and are being maintained, in accordance with GAAP if and so long as
such contests, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. On the Closing Date there is no ongoing audit by a
taxing authority or other governmental investigation of the tax liability of the
Borrower or any of its Subsidiaries and there is no unresolved claim by a taxing
authority concerning the Borrower’s or any of its Subsidiary’s tax liability,
for any period for which returns have been filed or were due. As used in this
4.01(k) and in Section 5.01(b), the term “taxes” includes all taxes of any
nature whatsoever and however denominated, i ncluding, without limitation,
excise, import, governmental fees, duties and all other charges, as well as
additions to tax, penalties and interest thereon, imposed by any government or
instrumentality, whether federal, state, local, foreign or other.

            (l)   Financial Condition. The audited consolidated financial
statement of the Borrower as of December 31, 2001, certified by
PricewaterhouseCoopers LLP independent auditors, fairly presents in conformity
with GAAP the financial position of the Borrower and its consolidated
Subsidiaries at such date and since such date there has been no material adverse
change in the business, financial condition or results of operations of the
Borrower.

            (m)   Principal Office. The principal place of business and chief
executive office of the Borrower is located at the address referred to in
Section 9.02. The Borrower has not transacted any business under any name other
than “XL Re Ltd” and the other names specified on Schedule V hereto.

            (n)   Insurance Act. The Borrower has not received any direction or
other notification by the Minister of Finance of Bermuda pursuant to Section 32
of the Insurance Act, 1978 of Bermuda.

            (o)   ERISA. The Borrower is not a member of an ERISA Group, has no
Plan, Multiemployer Plan or Benefit Arrangement subject to ERISA and is not an
ERISA Fiduciary.

            (p)   Borrowing Base Test; Asset Coverage Test, Etc. The Borrowing
Base Test and the Asset Coverage Test are each satisfied and on each Borrowing
Date the Borrower is in compliance with all conditions specified in
Section 3.02.

            (q)   Regulations T, U and X. The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. None of the
Borrower, any Affiliate of the Borrower or any Person acting on its behalf has
taken or will take action to cause the execution, delivery or performance of
this Agreement, the making or existence of the Advances or the use of proceeds
of the Advances to violate Regulation T, Regulation U or Regulation X.

34


--------------------------------------------------------------------------------

ARTICLE V.
COVENANTS

            SECTION 5.01 Affirmative Covenants of the Borrower.

            From the date hereof until the Program Termination Date:

            (a)   Compliance with Agreements. The Borrower shall comply in all
material respects with the terms and conditions of each Program Document to
which it is a party.

            (b)   Compliance with Laws; Taxes. The Borrower shall comply and
shall cause its Subsidiaries to comply in all material respects with all
Applicable Laws with respect to it, its business and properties (including,
without limitation, the establishment of all insurance reserves required to be
established under SAP and Applicable Law restricting its investments) where the
failure to so comply could reasonably be expected to give rise to a Material
Adverse Effect and cause to be paid and discharged when due all taxes,
assessments and other governmental charges, assessments or levies imposed upon
it, or upon any of its income or Assets, prior to the day on which penalties are
attached thereto, unless and to the extent that the same (x) shall be contested
in good faith by appropriate actions and with respect to which adequate reserves
have been established on its books in accordance with G AAP, and (y) could not
otherwise reasonably be expected to give rise to a Material Adverse Effect.

            (c)   Continued Existence. The Borrower shall maintain and shall
cause each of its Subsidiaries to, maintain its corporate existence and its
rights and franchises in full force and effect in its jurisdiction of
incorporation, except where the failure to maintain such corporate existence and
rights and franchises would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; provided, that the
foregoing shall not prohibit any merger or consolidation permitted under
Section 5.02(c). The Borrower shall qualify and shall cause each of its
Subsidiaries to, qualify and remain qualified as a foreign corporation in each
jurisdiction in which failure to receive or retain such qualification could
reasonably be expected to have a Material Adverse Effect. The Borrower shall
maintain and shall cause each of its Subsidiaries to, maintain with fi nancially
sound and reputable insurers, insurance with respect to its properties in such
amounts as is customary in the case of corporations engaged in the same or
similar businesses having similar properties similarly situated. The Borrower
shall maintain and shall cause each of its Subsidiaries to, maintain or cause to
be maintained in good repair, working order and condition the properties now or
hereafter owned, leased or otherwise possessed by and used or useful in its
business and will make or cause to be made all needed and proper repairs,
renewals, replacements and improvements thereto so that the business carried on
in connection therewith may be properly conducted at all times, except if the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided, however, that the foregoing shall not impose on the Borrower
or any Subsidiary of the Borrower any obligation in respect of any property
leased by the Borrower or such Subsidiary in addition to the Borro wer’s
obligations under the applicable document creating the Borrower’s or such
Subsidiary’s lease or tenancy.

            (d)   Financial Statement; Accountants’ Reports, Other Information.
The Borrower shall keep or cause to be kept in reasonable detail and in
accordance with the

35


--------------------------------------------------------------------------------

requirements of GAAP and SAP books and records of account of the Borrower’s
Assets and business. The Borrower shall furnish to the Agent (with enough
additional copies for each Lender and each Secondary Lender):

            (i)   within 135 days after the end of each fiscal year of the
Borrower, the audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Borrower and its
consolidated Subsidiaries as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year (if such
figures were already produced for such corresponding period or periods) all
reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiari es on a consolidated
basis in accordance with GAAP or SAP, as the case may be, consistently applied;

            (ii)   within 60 days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, the consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
of the Borrower and its consolidated Subsidiaries as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the corresponding period or periods of the previous
fiscal year (if such figures were already produced for such corresponding period
or periods), all certified by a Responsible Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP or SAP, as the case may be,
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

            (iii)   concurrently with any delivery of financial statements under
clause (i) or (ii) of this Section 5.01(d), a certificate signed on behalf of
the Borrower by a Responsible Officer (i) certifying as to whether a Default or
Event of Default has occurred and, if a Default or an Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) stating whether any change in GAAP or SAP or in
the application thereof has occurred since the date of the audited financial
statements and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

            (iv)   concurrently with any delivery of financial statements under
clause (i) of this Section 5.01(d), a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default or any Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);

            (v)   on or before the twentieth (20th) day of each calendar month
(the “Monthly Reporting Date”) or more frequently as the Agent shall request
(which may be

36


--------------------------------------------------------------------------------

daily), an Investor Report substantially in the form of Schedule I hereto,
together with a certificate of a Responsible Officer of the Borrower in
substantially the form of Annex A to the Investor Report;

            (vi)   promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Borrower or any of its respective Subsidiaries with the SEC, or any
Authority succeeding to any or all of the functions of the SEC, or with any U.S.
or other securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

            (vii)   copies of all filings (other than nonmaterial filings) with
Authorities by the Borrower or any of its Subsidiaries not later than five (5)
Business Days after such filings are made, including, without limitation,
filings which seek Governmental Authorizations with respect to transactions
between the Borrower or any of its Affiliates;

            (viii)   within five (5) Business Days of such notice, notice of
proposed or actual suspension, termination or revocation of any material
Governmental Authorization of the Borrower by any Authority or of receipt of
notice from any Authority notifying the Borrower of a hearing relating to such a
suspension, termination or revocation, including any request by an Authority
which commits the Borrower to take, or refrain from taking, any action or which
otherwise materially and adversely affects the authority of the Borrower to
conduct its business;

            (ix)   promptly, notice of any actual or, to the best of the
Borrower’s knowledge, proposed material changes in the Insurance Code governing
the investment or dividend practices of the Borrower;

            (x)   promptly upon its receipt, (A) a copy of all material notices
and reports from the Trustee, the Custodian or any other party to any Program
Document including, without limitation, any notice of the termination of the
Trust Agreement, the Custodial Agreement, the Control Agreement or any other
Program Document, and (B) upon the prior written request of the Agent, copies of
any Trustee Activity Report; and

            (xi)   promptly following any request therefor, such other
information regarding the Assigned Collateral, the operations, business affairs
and financial condition of the Borrower and its Affiliates, or compliance with
the terms of the Program Documents, as the Agent may reasonably request;

            (e)   Audits. The Borrower shall annually (or more frequently as the
Agent may require after the occurrence of and during the continuance of a
Default or an Event of Default) and at the sole cost and expense of the Borrower
(i) cause PricewaterhouseCoopers LLP, or another independent nationally
recognized accounting firm selected by the Borrower and reasonably satisfactory
to the Agent, to enter the premises of the Borrower and any Person to whom the
Borrower delegates all or any portion of its duties under any Program Document
and conduct a commercial finance examination of the books, records and accounts
of the Borrower

37


--------------------------------------------------------------------------------

or such other Person relating to its business, financial condition, operations
and the Borrower ‘s or such other Person’s performance under the Program
Documents to which the Borrower is a party, (ii) permit such accounting firm to
discuss the Borrower’s or such other Person’s affairs, financial condition and
performance under this Agreement, the Custodial Agreement, the Control Agreement
and the Fee Letter with the officers, partners, employees and accountants of the
Agent, (iii) cause such accounting firm to provide to the Agent, for itself and
as agent for the Secured Parties, with a certified report in respect of the
foregoing, which shall be in form and scope reasonably satisfactory to the
Agent, and (iv) authorize such accounting firm to discuss such affairs, finances
and performance with representatives of the Agent and its designees; it being
understood that such commercial finance examination and report of such
accountants may be coordina ted with the Borrower ‘s regular annual audit by the
Borrower ‘s accountants; provided, that so long as no Default or Event of
Default shall have occurred and be continuing the examinations, the discussions
and the reports contemplated by clause (i), (ii), (iii) and (iv) of this
Section 5.01(e) shall be limited in scope to the information, procedures and
subject matter contemplated by Schedule VI hereto.

            (f)   Access to Records. The Borrower shall permit the Agent or any
Person designated by the Agent to, upon reasonable advance notice and during
normal hours, visit and inspect at reasonable intervals its and any Person to
which it delegates and any Person to which it delegates any of its duties under
the Program Documents, books, records and accounts relating to its affairs and
financial condition, the Assigned Collateral and its and such Person’s
performance under the Program Documents and to discuss the foregoing with the
officers, partners, employees and accountants of the Borrower and such Person,
all as often as the Agent may reasonably request. The Borrower shall, as
promptly as practicable (and in any event within thirty (30) days following the
Closing Date), cause the Custodian to provide to the Agent daily direct on-line
access to computer records of the Custodian which spec ify each of the Assets
which comprise the Assigned Collateral and the Asset Value of each such Asset as
of the last determination date.

            (g)   Maintenance of Business. The Borrower shall continue and shall
cause each of its Subsidiaries to continue to engage in substantially the same
business or businesses as it engaged in (or proposed to engage in) on the
Closing Date and businesses related or incidental thereto, maintain all
Governmental Authorizations and Private Authorizations and file all Governmental
Filings as are required for the conduct of its business and the performance of
its obligations under the Program Documents, except where the failure to
maintain or file the same could not reasonably be expected to give rise to a
Material Adverse Effect.

            (h)   Borrowing Base Test; Asset Coverage Test. The Borrower shall
ensure that a sufficient amount of Assets are deposited in or to the credit of
the Collateral Accounts so that each of the Borrowing Base Test and the Asset
Coverage Test will be satisfied at all times.

            (i)   Use of Proceeds. The Borrower agrees that the net proceeds of
any Advance made hereunder shall be used solely for the purposes of contributing
to the Trust Account permitted investments for reinsurance trusts under the
Insurance Law of the State of New York and the regulations promulgated
thereunder.

38


--------------------------------------------------------------------------------

            (j)   Further Assurances. The Borrower shall promptly, at its
expense, execute and deliver such further instruments and take such further
action as may be commercially reasonable in order to (i) establish and protect
the rights, interests and remedies created, or intended to be created, in favor
of the Secured Parties including, without limitation, all such actions which are
necessary or advisable to maintain and protect the Secured Parties’ first
priority perfected security interest in the Assigned Collateral free and clear
of Adverse Claims, and (ii) enable the Secured Parties to enforce their rights
and remedies under the Program Documents.

            (k)   Defense of Secured Party’s Interest. The Borrower shall defend
each of the Secured Parties’ right and interest in and to the Assigned
Collateral against all Adverse Claims of all Persons whomsoever, other than
Adverse Claims created by or attributable to any Secured Party or their
successors and assigns.

            (l)   Custody and Control. The Borrower shall at all times, cause
the Custodian to have and maintain in its custody all Assigned Collateral in
accordance with the terms of the Custodial Agreement and the Control Agreement.
If at any time the Custodian shall cease to constitute a Qualified Institution,
the Borrower shall, as promptly as reasonably practicable (and in any event
within forty-five (45) days of such event) (i) replace such Custodian with a
Qualified Institution reasonably satisfactory to the Agent, (ii) cause such
successor Qualified Institution to establish new “Collateral Accounts” meeting
the requirements of the Control Agreement and assume the duties of the Custodian
under the Custodial Agreement and the Control Agreement, and (iii) cause the
Agent to receive such certificates and opinions as it shall have reasonably
requested.

            (m)   Proceeds of Assigned Collateral. The Borrower shall cause all
Proceeds of the Assigned Collateral to be remitted to the Collateral Account.

            (n)   Permitted Debt Securities. Upon the written request of the
Agent, the Borrower agrees to as promptly as reasonably possible confirm in
writing whether the debt securities of a potential assignee of a Lender or a
Secondary Lender are eligible for inclusion in the Trust Portfolio in accordance
with the terms of the Trust Agreement.

            SECTION 5.02 Negative Covenants of the Borrower.

            From the date hereof until the Program Termination Date, the
Borrower shall not:

            (a)   Amendments to Program Documents; Organizational Documents. The
Borrower shall not, without the prior written consent of the Agent, amend,
terminate, supplement or otherwise modify any Program Document or any of its
organizational documents if the same could reasonably be expected to give rise
to a Material Adverse Effect.

            (b)   Liens. The Borrower shall not create any Adverse Claims, or
any other type of preferential arrangement, upon or with respect to any of the
Assigned Collateral or the Trust Portfolio, whether now owned or hereafter
acquired, except for Permitted Liens.

            (c)   Mergers; Dispositions. The Borrower shall not merge with or
into or consolidate with any other Person, except that if no Default or Event of
Default shall have

39


--------------------------------------------------------------------------------

occurred and be continuing or shall exist at the time of such merger or
consolidation or immediately thereafter and after giving effect thereto, the
Borrower may merge or consolidate with any other corporation, including a
Subsidiary, if the Borrower shall be the surviving corporation. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or involuntarily
(any of the foregoing being referred to in this Section as a “Disposition” and
any series of related Dispositions constituting but a single Disposition), any
of its properties or assets, tangible or intangible (including but not limited
to sale, assignment, discount or other disposition of accounts, contract rights,
chattel paper or general intangibles with or without recourse), except
(i) Dispositions in the ordinary course of business involving current assets or
other assets classified on the Borrower’s bal ance sheet as available for sale,
(ii) Dispositions in immediate exchange for cash or tangible assets, provided,
that any such Dispositions shall not individually, or in the aggregate for the
Borrower and its Subsidiaries, exceed $500,000,000 in any calendar year,
(iii) Dispositions of equipment or other property which is obsolete or no longer
used or useful in the conduct of the business of the Borrower or its
Subsidiaries, or (iv) Dispositions between the Borrower and its wholly-owned
Subsidiaries.

            (d)   Impairment of Rights. The Borrower shall not enter into any
agreement containing any provision which would be violated or breached by the
performance of its obligations under any Program Document to which it is a party
or which would cause a Default or Event of Default or take any action not
required by law, or fail to take any lawful action, if such action or failure to
take such action could reasonably be expected to give rise to a Material Adverse
Effect.

            (e)   ERISA. The Borrower shall not be a member of an ERISA Group or
have any Plan, Multiemployer Plan or Benefit Arrangement subject to ERISA or be
an ERISA Fiduciary.

            (f)   Margin Requirements. The Borrower shall not use any proceeds
of any Advance to purchase or carry Margin Stock and, without limiting the
foregoing, shall not have more than 25% of its total assets represented by
Margin Stock.

            (g)   Name Change. The Borrower shall not change its name
(i) without giving the Agent at least thirty (30) days’ prior written notice,
and (ii) unless all actions necessary and appropriate to protect and perfect the
Secured Parties’ first priority perfected security interest in the Assigned
Collateral have been taken and completed.

ARTICLE VI.
EVENTS OF DEFAULT

            SECTION 6.01 Events of Default.

            If any of the following events (each an “Event of Default”) shall
occur:

            (a)   the Borrower shall fail to make or cause to be made in the
manner and when due any payment or deposit to be made or to be caused to be made
by it under any of the Program Documents and such failure shall continue for
three (3) Business Days; or

40


--------------------------------------------------------------------------------

            (b)   the Borrower shall fail to comply with Section 2.05(b),
clauses (g), (i) or (l) of Section 5.01 or clauses (a) or (c) of Section 5.02;
or

            (c)   the Borrower shall fail to perform or observe any other
material term, covenant or agreement on its part to be performed or observed
under this Agreement or any other Program Document, and any such failure by the
Borrower shall continue for twenty (20) days after the Borrower has actual
knowledge of such failure; or

            (d)   any representation or warranty made or deemed made by the
Borrower under or in connection with this Agreement or any other Program
Document or any certificate or report delivered by or on behalf of the Borrower
in connection therewith shall be false or incorrect in any material respect when
made or deemed made or delivered or any material representation or warranty made
or deemed made by the Borrower in any other Program Document or any certificate
or report delivered by or on behalf of the Borrower in connection therewith
shall be false or incorrect in any material respect when made or deemed made or
delivered; or

            (e)   the Agent on behalf of the Secured Parties shall for any
reason cease to have a valid and perfected first priority security interest in
the Assigned Collateral free and clear of all Adverse Claims or the Custodian
shall not have custody and control of the Assigned Collateral, as contemplated
by the Control Agreement; or

            (f)   the Borrower shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, rehabilitation, adjustment, protection,
relief, or composition of it or its debts under the Bermuda Companies Law or any
other similar applicable Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian, liquidator, rehabilitator
or other similar official for it or for any substantial part of its property
and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of sixty (60) days, or any of the actions sought in such pr
oceeding (including an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower shall take any
corporate action to authorize any of the actions set forth above in this
subsection; or

            (g)   any material provision of any Program Document by decision,
rule, or order of court arbitrator shall cease to be a legal, valid and binding
obligation of any of the parties purported to be bound thereby, enforceable in
accordance with its respective terms or any party thereto (other than a Secured
Party) shall so assert in writing; or

            (h)   any judgment or order, or any series of judgments or orders,
shall have been entered against the Borrower, provided that (i) such judgments
or orders shall aggregate to $100,000,000 or more, and (ii) enforcement actions
have been commenced with respect thereto and have not been dismissed or stayed
pending appeal within thirty (30) days of such entry; or

41


--------------------------------------------------------------------------------

            (i)   either (1) the Custodian shall at any time cease to serve as
securities intermediary under the Control Agreement or custodian for the
Borrower under the Custodial Agreement, unless a successor thereto which is a
Qualified Institution reasonably satisfactory to the Agent shall have assumed
its duties thereunder and in accordance with the terms of thereof and the Agent
shall have received such certificates and opinions as it shall have reasonably
requested, or (2) the Custodian or the Borrower shall have given notice of the
termination of the Custodial Agreement in respect of the Borrower or the Control
Agreement; provided, however, that events specified in clause (2) above shall
not constitute an Event of Default if prior to the fifth (5th) Business Day
immediately preceding the effective date of such termination a successor which
is a Qualified Institution reasonably sati sfactory to the Agent shall have been
appointed as securities intermediary and custodian under the Control Agreement
and the Custodial Agreement and the Agent shall have received such certificates
and opinions as it shall have reasonably requested; or

            (j)   the Borrower shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally;
or

            (k)   the Borrower or any of its Subsidiaries shall default (i) in
any payment of principal of or interest on any other obligation for borrowed
money in principal amount of $50,000,000 or more, or any payment of any
principal amount of $50,000,000 or more under Hedging Agreements, in each case
beyond any period of grace provided with respect thereto, or (ii) in the
performance of any other agreement, term or condition contained in any such
agreement (other than Hedging Agreements) under which any such obligation in
principal amount of $50,000,000 or more is created, if the effect of such
default is to cause or permit the holder or holders of such obligation (or
trustee on behalf of such holder or holders) to cause such obligation to become
due prior to its stated maturity or to terminate its commitment under such
agreement, provided that this clause (k) of Section 6.01 shall not apply to
secured Debt that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Debt; or

            (l)   any change in Law shall be enacted, which would limit the
ability of the Agent, or any Secured Party to foreclose upon its interest in, or
in the event of such foreclosure to dispose of, the Assigned Collateral or to be
granted the security interest in Assigned Collateral as contemplated by the
Program Documents; or

            (m)   the Borrower shall (i) sell or otherwise dispose of all or
substantially all of its assets, unless such disposition is permitted under
Section 5.02(c), or (ii) consolidate with or merge into any other Person in a
transaction in which it is not the surviving entity, unless in each case the
Agent has consented to the same in writing; or

            (n)   the Borrower shall cease to have the Required Ratings; or

            (o)   any portion of the Trust Portfolio shall be withdrawn by or
transferred to the Cedant or utilized to make any payment to the Cedant or the
Trustee, including, without limitation, any withdrawal by the Cedant of Assets
consisting of the Assets in the Trust Account for deposit in a Cedant’s Security
Account;

42


--------------------------------------------------------------------------------

then, and in any such event, in addition to all rights and remedies specified in
this Agreement and the Security Agreement, including without limitation, Article
VII, and the rights and remedies of a secured party under Applicable Law
including, without limitation the UCC, the Agent may, upon the occurrence of an
Event of Default, by notice to the Borrower (i) terminate the Available Total
Commitment, (ii) declare the Lender Termination Date and the Secondary Lender
Termination Date to have occurred, and/or (iii) declare the outstanding Advances
to be due and payable (in which case the Lender Termination Date, the Secondary
Lender Termination Date and the Maturity Date shall be deemed to have occurred);
provided, that, upon the occurrence of any event (without any requirement for
the passage of time or the giving of notice, or both) described in subsection
(f) of this Section 6.01, the Lender Termination Date and the Maturity Date
shall be deemed to have autom atically occurred and the Available Total
Commitment shall be automatically terminated.

ARTICLE VII.
PLEDGE OF ASSIGNED COLLATERAL; RIGHTS OF THE AGENT

            SECTION 7.01 Security Interests.

            As collateral security for the prompt, complete and unconditional
payment and performance of all of the Secured Obligations, the Borrower hereby
pledges, hypothecates, assigns, transfers, sets over and delivers to the Agent
for the benefit of the Secured Parties and grants to the Agent for the benefit
of the Secured Parties a continuing Lien upon and security interest in, all of
the Borrower’s right, title and interest in, to and under the following assets
and properties whether now owned or existing or hereafter arising or acquired
and wheresoever located (collectively, the “Assigned Collateral”):

            (i)   all Assets, cash, investments and property in each case to the
extent credited from time to time to or for the account of any Collateral
Account and all security entitlements with respect thereto;

            (ii)   the Collateral Accounts;

            (iii)   all interest, dividends, stock dividends, stock splits,
distributions and other money or property of any kind distributed in respect of
the assets, investments and property described in clause (i) above;

            (iv)   all rights and remedies of the Borrower under the Custodial
Agreement in respect of the Assets, cash, investments and property described in
clause (i) above;

            (v)   all security interests, collateral, liens, property,
guaranties, insurance and agreements or arrangements of whatever character from
time to time supporting or securing payment of the assets, investments,
property, security entitlements and obligations described above;

            (vi)   all accounts, contract rights, documents, instruments,
securities, investment property, chattel paper, general intangibles (including
payment intangibles), inventory, goods, equipment and all other property of
every kind and nature, now owned

43


--------------------------------------------------------------------------------

or hereafter acquired in respect of the assets, investments, property, security
entitlements and obligations described above; and

            (vii)   all Proceeds of any and all of the foregoing.

            Notwithstanding the foregoing provisions of this Section 7.01, the
Assigned Collateral shall not include any Margin Stock. The Agent is hereby
authorized to file financing statements describing the Assigned Collateral.

            SECTION 7.02 Substitution of Collateral; Release of Security
Interest; Control Agreement.

            (a)   So long as each of the Borrowing Base Test and the Asset
Coverage Test will be fully satisfied after giving effect thereto and no Default
or Event of Default shall have occurred and be continuing or would occur as a
consequence of such sale or disposition, the Borrower may sell or dispose of or
substitute Assigned Collateral in accordance with the terms of this Agreement
and the Control Agreement. The Agent will not deliver a Notice of Exclusive
Control under the Control Agreement unless an Event of Default shall have
occurred and be continuing.

            (b)    After the Program Termination Date shall have occurred, the
Agent at the request of the Borrower shall promptly execute, deliver and file
such instruments as the Borrower shall reasonably request in order to reassign,
release or terminate the Secured Parties’ security interest in the Assigned
Collateral and to terminate the Control Agreement. Any and all actions under
this Section 7.02 shall be at the sole cost and expense of the Borrower and
shall be without any recourse to, or representation or warranty by any Secured
Party (other than representations from a Secured Party that there are no Liens
on the Assigned Collateral arising by or through it).

            SECTION 7.03 Application of Proceeds.

            (a)   Subject to Section 9.12, after the occurrence of an Event of
Default, all amounts received in respect of the Secured Obligations, including
without limitation all Proceeds resulting from the sale or other disposition of
the Assigned Collateral, shall be applied by the Agent in the following order
and priority:

            First, to the payment of all amounts advanced or expended by the
Agent and all costs and expenses incurred by the Agent in connection with the
enforcement of the Secured Parties’ rights and remedies under the Program
Documents;

            Second, to the extent funds are remaining after the above
application, to the Lenders and the Secondary Lenders to the payment of all
accrued and unpaid Yield on all outstanding Advances on a pro-rata basis
according to the amount of accrued Yield owing to the Lender and Secondary
Lender;

            Third, to the extent funds are remaining after the above
applications, to the Lenders and the Secondary Lenders to the payment of the
principal amount of each outstanding

44


--------------------------------------------------------------------------------

Advance on a pro-rata basis according to the amount of principal owing to each
Lender and each Secondary Lender;

            Fourth, to the extent funds are remaining after the above
applications, to the Secured Parties to the payment of all fees payable under
the Fee Letter on a pro rata basis according to the amount of such fees owing to
each such Person; and

            Fifth, to the extent funds are remaining after the above
applications, to the Secured Parties to the payment of all other amounts payable
to such Persons pursuant to this Agreement and the other Program Documents on a
pro rata basis according to the amounts owed to each such Secured Party.

            The Agent shall, after the Program Termination Date, remit the
remaining excess Proceeds which it had received from the sale or disposition of
the Assigned Collateral to such account or party as the Borrower shall designate
in writing.

            (b)   For purposes of determining the application to be made of such
monies and other cash proceeds by the Agent to the Lenders and the Secondary
Lenders pursuant to this Section 7.03, the Agent may rely exclusively upon a
certificate or other statement of such Lender or such Secondary Lender, as the
case may be, setting forth in reasonable detail the amount then owing to such
Lender or such Secondary Lender, as the case may be. The Agent shall not be
liable for any application of funds in accordance with any certificate or
direction delivered pursuant to this Section 7.03; provided, however, that no
application of funds in accordance with any certificate delivered pursuant to
this Section 7.03 shall be deemed to restrict or limit the right of any party to
contest with the purported obligee its respective liability in respect of the
amount set forth in such certificate.

            SECTION 7.04 Rights and Remedies.

            (a)   The Agent on behalf of the Secured Parties shall have all of
the rights and remedies of a secured party under the UCC and other Applicable
Law. Upon the occurrence and during the continuance of an Event of Default, the
Agent or its designees may (i) deliver a Notice of Exclusive Control to the
Custodian; (ii) instruct the Custodian to deliver any or all of the Assigned
Collateral to the Agent or its designees and otherwise give all instructions and
entitlement orders to the Custodian regarding the Assigned Collateral;
(iii) sell or otherwise dispose of all or any portion of the Assigned
Collateral, all without judicial process or proceedings; (iv) take control of
the Proceeds of any of the Assigned Collateral; (v) exercise any consensual or
voting rights in respect of the Assigned Collateral; (vi) release, make
extensions, discharges, exchanges or substitutions for, or surrender all or any
part of the Assigned Collateral; (vii) institute and prosecute legal and
equitable proceedings to enforce collection of, or realize upon, any of the
Assigned Collateral; (viii) require that the Borrower immediately take action to
liquidate the Assigned Collateral on deposit in or to the credit of the
Collateral Account to pay amounts due and payable in respect of the Secured
Obligations; (ix) endorse the name of the Borrower upon any items of payment
relating to the Assigned Collateral or upon any proof of claim in bankruptcy
against an account debtor; and (x) exercise all rights and remedies of the
Borrower described in clause (iv) of Section 7.01. For purposes of taking the
actions described in Subsections (i) through (x) of this Section 7.04(a), the
Borrower hereby irrevocably appoints

45


--------------------------------------------------------------------------------

the Agent as its attorney-in-fact (which appointment being coupled with an
interest is irrevocable while any of the Secured Obligations remain unpaid),
with power of substitution, in the name of the Agent or in the name of the
Borrower or otherwise, for the use and benefit of the Agent, but at the cost and
expense of the Borrower and without notice to the Borrower.

            (b)   All sums paid or advanced by the Agent in connection with the
foregoing and all costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred in connection therewith, together with
interest thereon at the Post-Default Rate from the date of payment until repaid
in full, shall be paid by the Borrower to the Agent on demand and shall
constitute and become a part of the Secured Obligations secured hereby.

            SECTION 7.05 Remedies Cumulative.

            Each right, power, and remedy of the Agent as provided for in this
Agreement or in the other Program Documents or now or hereafter existing at law
or in equity or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power, or remedy provided for in this
Agreement or in the other Program Documents or now or hereafter existing at law
or in equity or by statute or otherwise, and the exercise or beginning of the
exercise by the Agent of any one or more of such rights, powers, or remedies
shall not preclude the simultaneous or later exercise by such Persons of any or
all such other rights, powers, or remedies.

            SECTION 7.06 Enforcement of Rights and Remedies by the Borrower.

            The Borrower agrees that it shall upon the request of the Agent (and
at the Borrower’s own expense) diligently enforce the rights and remedies under
the Custodial Agreement and at law or equity against the Custodian for the
breach by the Custodian of any term, covenant or agreement thereunder relating
to or affecting any Secured Party or any Assigned Collateral. In enforcing such
rights and remedies the Borrower shall exercise the same degree of care that it
would exercise if this Agreement had not been entered into; provided, that the
Borrower shall not, in enforcing such rights and remedies, settle any claim
without the prior written consent of the Agent (which consent shall not be
unreasonably withheld).

ARTICLE VIII.
THE AGENT

            SECTION 8.01 Authorization and Action.

            The Lenders and the Secondary Lenders hereby irrevocably appoint and
authorize the Agent to take such action as agent on their behalf and to exercise
such powers under this Agreement and the other Program Documents as are
delegated to the Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement or the other Program Documents, the Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Lenders or the
Secondary Lenders; provided, however, that the Agent shall

46


--------------------------------------------------------------------------------

not be required to take any action which exposes the Agent to personal liability
or which is contrary to this Agreement, the other Program Documents or
Applicable Law.

            SECTION 8.02 Agent’s Reliance, Etc.

            Neither the Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, the Control Agreement or any of
the other Program Documents, except for its or their own gross negligence or
willful misconduct. Without limiting the generality of the foregoing, the Agent:
(i) may consult with legal counsel (including counsel for the Borrower) and
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation to any Secured Party, or any other Person and
shall not be responsible to any Secured Party or any other Person for any
statements, warranties or representations (whether written or oral) mad e in or
in connection with this Agreement or the other Program Documents; (iii) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other
Program Documents on the part of the Borrower or any other Person or to inspect
the property (including the books and records) of the Borrower; (iv) shall not
be responsible to any Secured Party or any other Person for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Program Documents or any other instrument or document
furnished pursuant hereto or thereto; and (v) shall incur no liability under or
in respect of this Agreement or any other Program Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be
delivered by telecopier, telegram, cable or telex) believed by it to be genuine
and signed or sent by the proper party or parties.

            SECTION 8.03 Indemnification.

            Each of the Secured Parties agrees to indemnify and hold the Agent
harmless (to the extent not reimbursed by the Borrower) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Agent in any way
relating to or arising out of this Agreement or any other Program Document or
any action taken or omitted by the Agent under this Agreement or any other
Program Document; provided, that no Secured Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each of the Secured Parties agrees to reimburse the Agent promptly upon d emand
for any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the administration or enforcement (whether through
negotiations, legal proceedings or otherwise) or legal advice in respect of
rights or responsibilities under this Agreement or the other Program Documents,
to the extent that the Agent is not reimbursed for such expenses by or on behalf
of the Borrower. Each Secured Party shall be obligated to pay its Proportionate
Share of all amounts payable to the Agent under this Section 8.03. As used in
this Section 8.03, the term “Proportionate Share” in respect of any Secured
Party means the percentage, expressed as a fraction, the numerator of which is
the amount of the Secured Obligations due and payable to

47


--------------------------------------------------------------------------------

such Secured Party and the denominator is the aggregate Secured Obligations due
and payable to all Secured Parties.

ARTICLE IX.
MISCELLANEOUS

            SECTION 9.01 No Waiver; Modifications in Writing.

            No failure or delay on the part of any Secured Party exercising any
right, power or remedy hereunder or with respect to the Advances shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to any
Secured Party at law or in equity. No amendment, modification, supplement,
termination or waiver of this Agreement shall be effective unless the same shall
be in writing and signed by each of the Agent and the Borrower . Any waiver of
any provision of this Agreement, and any consent to any departure by the
Borrower from the terms of any provision of this Agreement, shall be effective
only in the specific instance and for the specific purpose for which given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

            SECTION 9.02 Notices, Etc.

            Except where telephonic instructions are authorized herein to be
given, all notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing and
shall be personally delivered or sent by registered, certified or express mail,
postage prepaid, or by prepaid telegram (with messenger delivery specified in
the case of a telegram), or by facsimile transmission, or by prepaid courier
service, and shall be deemed to be given for purposes of this Agreement on the
day that such writing is received by the intended recipient thereof in
accordance with the provisions of this Section 9.02. Unless otherwise specified
in a notice sent or delivered in accordance with the foregoing provisions of
this Section 9.02, notices, demands, instructions and other communications in
writing shall be given to or made upon the respective parties hereto at their
respective addresses (or to their respective facsimile numbers) indicated below,
and, in the case of telephonic instructions or notices, by calling the telephone
number or numbers indicated for such party below:

 
If to CAFCO:
  Corporate Asset Funding Company, Inc.

    c/o Citicorp North America, Inc.
450 Mamaroneck Avenue
Harrison, New York 10528
Attention: U.S. Securitization
Telephone No. (914) 899-7122
Facsimile No. (914) 899-7890


48


--------------------------------------------------------------------------------

 
If to CRC:
  Corporate Receivables Corporation.

    c/o Citicorp North America, Inc.
450 Mamaroneck Avenue
Harrison, New York 10528
Attention: U.S. Securitization
Telephone No. (914) 899-7122
Facsimile No. (914) 899-7890



 
If to Charta:
  Charta Corporation.

    c/o Citicorp North America, Inc.
450 Mamaroneck Avenue
Harrison, New York 10528
Attention: U.S. Securitization
Telephone No. (914) 899-7122
Facsimile No. (914) 899-7890



 
If to Ciesco:
  Ciesco, L.P.

    c/o Citicorp North America, Inc.
450 Mamaroneck Avenue
Harrison, New York 10528
Attention: U.S. Securitization
Telephone No. (914) 899-7122
Facsimile No. (914) 899-7890


 
If to the Agent:
  Citicorp North America, Inc.

    c/o Citicorp North America, Inc.
450 Mamaroneck Avenue
Harrison, New York 10528
Attention: U.S. Securitization
Telephone No. (914) 899-7122
Facsimile No. (914) 899-7890



 
If to Citibank:
  Citicorp North America, Inc.

    388 Greenwich Street, 19th Floor
New York, New York 10013
Attention: Portfolio Management Unit
Telephone No.: (212) 816-0108
Facsimile No.: (212) 816-0245



If to the Borrower:
  XL Re Ltd

    XL House
One Bermudiana Road
Hamilton HM 11, Bermuda
Attention: General Counsel, XL Capital Ltd
Telephone No.:441-292-8515
Facsimile No.:441-292-5280



49


--------------------------------------------------------------------------------

            SECTION 9.03 Taxes.

            (a)   Any and all payments by the Borrower under this Agreement, the
Advance Notes or any other Program Document shall be made, in accordance with
this Agreement, free and clear of and without deduction or withholding for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of the Agent, the Lenders and the Secondary Lenders (the “Payees”), (i) United
States federal taxes and (ii) taxes that are imposed on or measured by a Payee’s
net income by any taxing Authority and any franchise or other taxes imposed
generally on or measured by net income, net receipts or not revenue in any
jurisdiction which asserts jurisdiction to impose such taxes on the basis of
contacts which such Secured Party maintains with such jurisdiction other than
contacts arising out of the execution, delivery or performance of the Program
Documents or the transactions contemplated thereby (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct or withhold any Taxes from or in respect of any sum payable hereunder,
under any Advance Note or under any other Program Document to any Payee, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 9.03) such Payee
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and
withholdings, (iii) the Borrower shall pay the full amount deducted or withheld
to the relevant taxation authority or other authority in accordance with
Applicable Law, and (iv) the Borrower shall also p ay, without duplication, to
the applicable Payee, all additional amounts which such Payee specifies as
reasonably necessary to preserve the after tax yield such Payee would have
received if such Taxes had not been imposed.

            (b)   In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies (other than United States Federal taxes) which arise from any
payment made by the Borrower hereunder, under the Advance Notes or under any
other Program Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the Advance Note or under any other
Program Document (hereinafter referred to as “Other Taxes”).

            (c)   The Borrower will indemnify each Payee for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 9.03) paid by
any Payee in respect of the Borrower and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within thirty (30) days from the date the Payee
makes written demand therefor to the Borrower.

            (d)   Within thirty (30) days after the date of any payment of Taxes
or Other Taxes, the Borrower will furnish to the Agent the original or a
certified copy of a receipt evidencing payment thereof.

            (e)   Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreement and obligations of the Borrower contained
in this Section 9.03 shall

50


--------------------------------------------------------------------------------

survive the termination of this Agreement and the payment in full of principal
and Yield on the Advance Notes.

            SECTION 9.04 Costs and Expenses; Indemnification.

            (a)   The Borrower agrees to promptly pay on demand all reasonable
costs and expenses of each the Agent, the Conduit Lenders and Citibank in
connection with the preparation, review, negotiation, reproduction, execution
and delivery of this Agreement, the Advance Notes and the other Program
Documents, including without limitation, subject to the terms of the Fee Letter,
the reasonable fees and disbursements of counsel to the Agent, the Conduit
Lenders and Citibank. The Borrower also agrees to promptly pay on demand all
reasonable costs and expenses of each Secured Party in connection with the
administration, modification and amendment of this Agreement, the Advance Notes
and the other Program Documents including, without limitation, the reasonable
fees and disbursements of counsel for each such Person with respect thereto and
with respect to advising each Secured Party as to their respective rights,
remedies and responsibilities under this Agreement and the other Program
Documents, all actuarial fees, filing fees and periodic auditing expenses. The
Borrower further agrees to pay on demand all reasonable costs and expenses of
each Secured Party (including, without limitation, the reasonable fees and
disbursements of counsel), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement and the other
Program Documents.

            (b)   In addition, the Borrower shall pay on demand, in connection
with the transactions contemplated by the Program Documents, the applicable
pro-rata (based upon the outstanding principal amount of the Advances funded by
such Conduit Lender in relation to the amount funded by such Conduit Lender to
other borrowers or sellers) costs and expenses of the rating agencies’ rating
each Conduit Lender’s promissory notes incurred after the Closing Date and only
to the extent such costs and expenses are not included in the fees payable by
the Borrower under the Fee Letter.

            (c)   The Borrower agrees to indemnify and hold harmless each
Secured Party and each of their Affiliates and the respective officers,
directors, employees, agents, managers of, and any Person controlling any of,
the foregoing (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities, obligations, expenses, penalties, actions,
suits, judgments and disbursements of any kind or nature whatsoever, (including,
without limitation, the reasonable fees and disbursements of counsel)
(collectively the “Liabilities”) that are incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of the execution, delivery, enforcement, performance,
administration of or otherwise arising out of or incurred in connection with
this Agreement, any other Program Document or any transaction contemplated
hereby or thereby (and regardless of whether or not any such transactions are
consummated), including, without limitation any such Liability that is incurred
or arises out of or in connection with, or by reason of any one or more of the
following:  (i) preparation for a defense of, any investigation, litigation or
proceeding arising out of, related to or in connection with this Agreement, any
other Program Document or any of the transactions contemplated hereby or
thereby; (ii) any breach or alleged breach of any covenant or agreement by the
Borrower, the Trustee, the Custodian or the Cedant (each a “Subject Entity”)
contained in any Program Document or the Trust Agreement; (iii) any

51


--------------------------------------------------------------------------------

representation or warranty made by the Borrower or any other Subject Entity,
contained in any Program Document or in any certificate, statement or report
delivered in connection therewith is, or is alleged to be, false or misleading;
(iv) any failure by the Borrower or any other Subject Entity to comply with any
Applicable Law or contractual obligation binding upon it; (v) any failure to
vest, or delay in vesting, in the Secured Parties a first priority perfected
security interest in all of the Assigned Collateral; (vi) any action or
omission, not expressly authorized by the Program Documents, by the Borrower or
any other Subject Entity, which has the effect of reducing or impairing the
Assigned Collateral or the rights of the Agent or the Secured Parties with
respect thereto; (vii) any Default or Event of Default; and (viii) any
transactions related to the funding, carrying or repayment of the outstanding
principal amount of the Advances in connection with the Program Documents;
except to the extent any such Liability payable to an Indemnified Party is found
in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s bad faith, gross negligence or willful
misconduct.

            (d)   Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section 9.04 shall survive the termination of this Agreement and the
payment in full of principal and Yield on the Advances.

            SECTION 9.05 Execution in Counterparts.

            This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

            SECTION 9.06 Assignability.

            (a)   This Agreement and each Conduit Lender’s rights and
obligations herein (including the outstanding Advances) shall be assignable by
such Conduit Lender and its successors and assigns; provided, that without the
prior written consent of the Borrower (which consent shall not be unreasonably
withheld or delayed and which consent shall not be required if an Event of
Default shall be continuing), such Conduit Lender shall not assign its rights
and obligations to any Person other than to a United States Affiliate of the
Agent or to a Secondary Lender. The Agent agrees that it shall provide the
Borrower with prior written notice of (i) any assignment of the rights and
obligations of any Conduit Lender to another special purpose entity that issues
promissory notes (which notice shall specify the effective date of such
assignment and the aggregate principal amounts to be so assigned) , and (ii) any
assignment of all or any portion of the principal amount of any Advance funded
and maintained by a Conduit Lender to any Lender pursuant to an Asset Purchase
Agreement or otherwise (which notice shall specify the principal amounts so
assigned). Each such assignor may, in connection with the assignment or
participation, disclose to the assignee or participant any information relating
to the Borrower, including the Assigned Collateral, furnished to such assignor
by or on behalf of the Borrower or by the Agent; provided, further, that, prior
to any such disclosure, the assignee or participant agrees to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from any of the foregoing entities.

52


--------------------------------------------------------------------------------

             (b)   Each Secondary Lender may, with the prior written consent of
the Borrower (which shall not be unreasonably withheld or delayed), assign to
any Eligible Assignee all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Secondary
Lender Commitment and the outstanding Advances or interests therein owned by
it); provided, that, the Borrower’s consent to any such assignment shall not be
required if the assignee is an existing Secondary Lender or an Affiliate of
Citibank or Citicorp North America, Inc. or if an Event of Default shall be
continuing. If the Borrower’s consent to any such assignment by a Secondary
Lender under this Section 9.06(b) shall not be required, the Agent shall provide
the Borrower with prior written notice of such assignment (which notice shall
specify the percentage of such Sec ondary Lender’s Secondary Lender Commitment
which is being assigned and the assignee’s “Percentage” after giving effect to
such assignment). The parties to each such assignment shall execute and deliver
to the Agent an Assignment and Acceptance. Notwithstanding the foregoing,
Citibank or any of its Affiliates may assign any of its rights (including,
without limitation, rights to payment of principal and Yield on the Advances)
under this Agreement to any Federal Reserve Bank without notice to or consent of
the Borrower or the Agent.

            (c)   This Agreement and the rights and obligations of the Agent
herein shall be assignable by the Agent and its successors and assigns;
provided, that without the prior written consent of the Borrower (which consent
shall not be unreasonably withheld or delayed and which consent shall not be
required if an Event of Default shall be continuing), the Agent shall not assign
its obligations to any Person other than a U.S. Affiliate of the Agent.

            (d)   The Borrower may not assign its rights or obligations
hereunder or any interest herein without the prior written consent of the Agent.

            (e)   The Secondary Lenders may, without the consent of the
Borrower, sell participation interests in their respective Secondary Lender
Commitments. The Borrower agrees that references in Sections 2.06, 2.07, 2.08,
9.03, 9.04 and 9.16 and the other terms and provisions of this Agreement and the
other Program Documents to rates, determinations, reserve and capital adequacy
requirements, expenses, increased costs, reduced receipts and the like as they
pertain to the Secondary Lenders shall be deemed also to include those of each
of its participants; provided, that, the Borrower shall not be required to
reimburse a participant of a Secondary Lender pursuant to Sections 2.06, 2.07,
2.08, 9.03, 9.04 or 9.16 in an amount in excess of the amount that would have
been payable to such Secondary Lender had such participation not been made.

            (f)   The Agent shall maintain at its address, 450 Mamaroneck
Avenue, Harrison, New York 10528, Attention: Global Securitization, a copy of
this Agreement and each signature page hereto and each Assignment and Acceptance
delivered to and accepted by it and a register (the “Register”) for the
recordation of the names and addresses of the Secondary Lenders, their Secondary
Lender Commitment, effective dates and Secondary Lender Stated Expiration Date,
and the aggregate outstanding principal amount of the outstanding Advances made
by each Secondary Lender under this Agreement. The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Secondary Lenders may treat each person whose name
is recorded in the Register as a Secondary Lender hereunder for all purposes of
this Agreement. The Register shall be available

53


--------------------------------------------------------------------------------

for inspection by the Borrower or any Secondary Lender at any reasonable time
and from time to time upon reasonable prior notice.

            SECTION 9.07 Governing Law.

            THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS
OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PROVISIONS OF CONFLICTS OF LAWS THEREOF.

            SECTION 9.08 Severability of Provisions.

            Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

            SECTION 9.09 Limited Disclosure.

            (a)   Notwithstanding anything herein to the contrary, each of the
parties hereto agree that, with respect to the transactions contemplated by this
Agreement (the “Transaction”), it (and each of its respective, and their
respective affiliates, employees, officers, directors, advisors, representatives
and agents) are permitted to disclose to any and all Persons, without limitation
of any kind, the structure and tax aspects (as such terms are used in the
applicable Treasury regulations promulgated under Sections 6011 and 6111 of the
Code) of the Transaction, and all materials of any kind (including opinions or
other tax analyses) that are provided to it related to such structure and tax
aspects. In this regard, each of the parties to this Agreement acknowledge and
agree that the disclosure of the structure or tax aspects of the Transaction is
not limited in any way by an express or implie d understanding or agreement,
oral or written (whether or not such understanding or agreement is legally
binding). Furthermore, each of the parties to this Agreement acknowledges and
agrees that it does not know or have reason to know that its use or disclosure
of information relating to the structure or tax aspects of the Transaction is
limited in any other manner (such as where the Transaction is claimed to be
proprietary or exclusive) for the benefit of any other Person.

            (b)   The Borrower agrees that it shall and it shall cause each of
its Affiliates (i) to keep the Fee Letter, the representations, warranties,
covenants, indemnitees, Events of Default, the other terms and provisions of and
related definitions set forth in this Agreement the Control Agreement, the
proposal relating to the facility contemplated by this Agreement and any prior
draft of this Agreement, any analyses, computer models, information or document
prepared by the Agent, Citibank or any of their respective Affiliates in
connection with the transactions contemplated by this Agreement (the
“Facility”), the Agent’s or its Affiliate’s written reports to the Borrower or
any of its Affiliates and any related written information, in each case, to the
extent relating to the pricing of the transaction, the fees payable to the
Lenders, Secondary Lenders and Agent in connection with the Facility, the
Borrowing Base Eligible Assets, the

54


--------------------------------------------------------------------------------

Borrowing Base, the Advance Rates, the computation of the Borrowing Base Test or
the Asset Coverage Test or the right of set-off specified in Section 9.12
(collectively, the “Product Information”) confidential and to disclose Product
Information only to those of its officers, employees, agents, accountants, legal
counsel and other representatives (collectively, the “Borrower Representatives”)
who have a need to know such Product Information for the purpose of assisting in
the negotiation, completion and administration of the Facility; (ii) to use the
Product Information only in connection with the Facility and not for any other
purpose; and (iii) to cause the Borrower Representatives to comply with the
provisions of this Section 9.09 and to be responsible for any failure of any
Borrower Representative to so comply.

            The provisions of this Section 9.09(b) shall not apply to any
Product Information that is a matter of general public knowledge or that has
heretofore been made available to the public by any Person other than the
Borrower, any of its respective Affiliates or any Borrower Representative or
that is required to be disclosed by applicable law or regulation or is requested
by any Authority with jurisdiction over the Borrower or any of its respective
Affiliates. In the event that the Borrower or a Borrower Representative is
required by applicable law or regulation or by legal process, to disclose any of
the Product Information, the Borrower agrees that it will, or shall cause such
Borrower Representative to, provide the Agent with prompt written notice of such
request(s) and when possible prior to the required disclosure the Borrower shall
use, or shall cause such Borrower Representative to use, reasonable efforts to
seek a protective order or other appropriate remedy. If a protective order or
other remedy is not obtained and a waiver hereunder is not received, the
Borrower or such Borrower Representative shall disclose only that portion of the
Product Information which is legally required.

            (c)   Each of the Secured Parties agrees (i) to keep all written
non-public information with respect to the Borrower and its Affiliates which
such Secured Party receives pursuant to the Program Documents regardless of the
manner in which it is so furnished, together with any written analysis,
compilations, data studies or other documents or records prepared by the
Borrower or any of its Affiliates and furnished to such Secured Party pursuant
to the Program Documents (collectively, the “XL Information”) confidential and
to disclose XL Information only to those of its directors, officers, employees,
Affiliates, agents, accountants, legal counsel and other representatives of the
Secured Parties (collectively, the “Secured Party Representatives”) and to S&P,
and Moody’s which, in each case, may have a need to know or review such XL
Information for the purpose of assi sting in the evaluation, negotiation,
completion, administration, enforcement and evaluation of the Facility and/or
for the performance of its duties directly relating to the Facility; (ii) to use
the XL Information only in connection with the Facility and not for any other
purpose; and (iii) to cause its related Secured Party Representatives to comply
with the provisions of this Section 9.09(c) and to be responsible for any
failure of its related Secured Party Representative to so comply.

            The provisions of this Section 9.09(c) shall not apply to any XL
Information (i) that is a matter of general public knowledge or that has
heretofore been made available to the public by any Person other than such
Secured Party or Secured Party Representative, (ii) was available to such
Secured Party or such Secured Party Representative on a non-confidential basis
prior to its disclosure in connection with the Facility, (iii) becomes available
to such Secured Party or such Secured Party Representative on a non-confidential
basis after the date hereof from a third party which was not known by such
Secured Party or such Secured Party Representative

55


--------------------------------------------------------------------------------

to be subject to a confidentiality agreement with the Borrower or its
Affiliates, or that is required to be disclosed by applicable law, regulation,
legal process or is requested by any Authority with jurisdiction over any
Secured Party or Secured Party Representative or any of their respective
Affiliates or as may be necessary to enforce the Program Documents. In the event
that a Secured Party or a Secured Party Representative is required by applicable
law, regulation or by legal process, to disclose any of the XL Information, the
applicable Secured Party agrees that it will provide the Borrower with prompt
written notice of such request(s) and when possible prior to the required
disclosure such Secured Party shall use reasonable efforts, at the Borrower’s
expense to seek a protective order or other appropriate remedy. If a protective
order or other remedy is not obtained and a waiver hereunder is not received,
such Secured Party shall disclose only that portion of the XL Inf ormation which
is legally required.

            The parties acknowledge that they or one or more of their Affiliates
compete or may compete with each other and/or their Affiliates and nothing
contained in this Section 9.09(b) shall be construed as a covenant not to
compete with each other or any of their Affiliates.

            Notwithstanding the foregoing, the XL Information may be disclosed
by any Secured Party to permitted assignees and participants and potential
assignees and participants in the Facility to the extent such disclosure is made
pursuant to a written agreement of confidentiality substantially similar to this
Section 9.09(c).

            SECTION 9.10 Merger.

            The Program Documents taken as a whole incorporate the entire
agreement between the parties thereto concerning the subject matter thereof. The
Program Documents supersede any prior agreements among the parties relating to
the subject matter thereof.

            SECTION 9.11 No Proceedings.

            Each of the Borrower, the Agent, each Secondary Lender, each
assignee of an Advance or any interest therein and each entity which enters into
a commitment to make Advances to the Borrower hereunder hereby agrees that it
will not institute against any Conduit Lender any proceeding of the type
referred to in Section 6.01(f) so long as any promissory notes or other senior
indebtedness issued by such Conduit Lender shall be outstanding or there shall
not have elapsed one year plus one day since the last day on which any such
promissory notes or other senior indebtedness shall have been outstanding.

            SECTION 9.12 Right of Set-off.

            (a)    Each Lender and each Secondary Lender hereby agrees that the
principal amount of, and the accrued and unpaid Yield on, each outstanding
Advance maintained by it which is due and payable on the Maturity Date of such
Advance and which is not to be paid by the making of Committed Advances pursuant
to Section 2.02(b), or which is to be paid by the Borrower on any date any such
Advance is to be prepaid by the Borrower in accordance with Section 2.05 (each
such date a “Payment Date”), may be reduced by and set-off against the Related
XLReB Assets which are conveyed by or on behalf of the Borrower to it free and
clear of Adverse Claims in accordance with Section 9.12(b) and the Borrower’s
obligation to repay such amounts to such Lender or Secondary Lender shall, as of
the effective date of such

56


--------------------------------------------------------------------------------

conveyance (each such date a “Conveyance Date”), be discharged and satisfied to
the extent of the aggregate Accrued Value of such Related XLReB Assets so
conveyed. The aggregate Accrued Value of the Related XLReB Assets conveyed on
any Conveyance Date in respect of an Advance shall be applied first to the
principal amount of such Advance and then to the accrued and unpaid Yield on
such Advance. The Borrower agrees to provide the Agent with (i) one (1) Business
Day’s prior written notice if a set-off contemplated by this Section 9.12(a)
shall be effected by it on any Payment Date, which notice shall specify the
Related XLReB Assets to be conveyed, the Conveyance Date for such Related XLReB
Assets and the Accrued Value of such Related XLReB Assets.

            (b)   The Related XLReB Assets to be transferred and conveyed by the
Borrower to the applicable Lender or Secondary Lender on any Conveyance Date as
contemplated by Section 9.12(a) shall be so transferred and conveyed by
(i) transferring possession of any physical certificate or instrument evidencing
the Related XLReB Assets to such Lender or Secondary Lender or an agent thereof,
indorsed (if in registered form) to the transferee or in blank by an effective
indorsement, (ii) registration of the transferee as the owner thereof on the
register relating to the Related XLReB Assets in the name of the transferee,
(iii) having a securities intermediary indicate by book entry that the Related
XLReB Assets have been credited to the transferee’s securities account, or
(iv) as otherwise designated in writing by the Agent.

            (c)   It is the intent of the Borrower that the principal amount of
each Advance payable on each Payment Date shall be discharged by the Borrower
effecting a set-off of the Related XLReB Assets as contemplated by
Section 9.12(a).

            (d)   Each Lender and Secondary Lender hereby agrees that in respect
of any Secured Obligation owed by the Borrower, it shall not effect, and hereby
waives its rights in respect of, any setoff or offset against any Related XLReB
Asset which comprises the Trust Portfolio in order to reduce or discharge any
such Secured Obligation.

            SECTION 9.13 Submission to Jurisdiction; Waivers; Service of
Process.

            (a)   The Borrower hereby irrevocably and unconditionally:

            (i)   submits for itself and its property in any legal action or
proceeding relating to this Agreement or the other Program Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and the appellate courts of any of them;

            (ii)   consents that any such action or proceeding may be brought in
any of such courts and waives any objection that it may now or hereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;

            (iii)   agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially

57


--------------------------------------------------------------------------------

similar form of mail), postage prepaid, to the Borrower at its address set forth
in Section 9.02 or at such other address as may be permitted thereunder;

            (iv)   agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction or court;

            (v)   waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages; and

            (vi)   to the extent that the Borrower or any of its properties,
assets or revenues may have or may hereafter become entitled to, or have
attributed to it, any right of immunity, on the grounds of sovereignty or other
similar grounds, from any legal action, suit or proceeding in connection with or
arising out of this Agreement or any other Program Document, from the giving of
any relief in any thereof, from setoff or counterclaim, from the jurisdiction of
any court, from service of process, from attachment upon or prior to judgment,
from attachment in aid of execution of judgment, or from execution of judgment,
or other legal process or proceeding for the giving of any relief or for the
enforcement of any judgment, in any jurisdiction in which proceeding may at any
time be commenced, with respect to its obligations, liabilities or any other
matter under or arising out of or in connection with this Agreement or any other
Program Document, the Borrower hereby irrevocably and unconditionally waives,
and agrees for the benefit of each of the Agent, the Lenders and the Secondary
Lenders not to plead or claim, any such immunity, and consents to such relief
and enforcement.

            (b)   The Borrower hereby irrevocably designates, appoints and
empowers CT Corporation System, with offices at 111 8th Avenue, New York, New
York 10011, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and its properties, assets and revenues,
service for any and all legal process, summons, notices and documents which may
be served in any such action, suit or proceeding brought in the courts listed in
Section 9.13(a) which may be made on such designee, appointee and agent in
accordance with legal procedures prescribed for such courts, with respect to any
suit, action or proceeding in connection with or arising out of this Agreement
or any other Program Document. If for any reason such designee, appointee and
agent hereunder shall cease to act as such, the Borrower agrees to designate new
designees, appointees and agents in The City of New York on the terms and for
the purposes of this Section 9.13 satisfactory to the Agent. The Borrower
further hereby irrevocably consents and agrees to the service of any and all
legal process, summons, notices and documents out of any of the aforesaid courts
in any such action, suit or proceeding by serving a copy thereof upon the agent
for service of process referred to in this Section 9.13 (whether or not the
appointment of such agent shall for any reason prove to be ineffective or such
agents shall accept or acknowledge such service) or by mailing copies thereof by
regular or overnight mail, postage prepaid, to it at its address specified in or
designated pursuant to this Agreement. The Borrower agrees that the failure of
any such designee, appointee and agent to give any notice of such service to the
Borrower shall not impair or affect in any way the validity of such service or
any judgment rendered in any action or proceeding based thereon. Nothing herein
shall in any way be deemed to limit the ability of any Secured Party to serve
any

58


--------------------------------------------------------------------------------

such legal process, summons, notices and documents in any other manner permitted
by applicable law or to obtain jurisdiction over the undersigned or bring
actions, suits or proceedings against the undersigned in such other
jurisdictions, and in a manner, as may be permitted by applicable law. The
Borrower hereby irrevocably and unconditionally waives any objection which the
Borrower may now or hereafter have to the laying of venue of any of the
aforesaid actions, suits or proceedings arising out of or in connection with
this Agreement or any other Program Document brought in the court chosen by the
Agent, any Lender or any Secondary Lender and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

            SECTION 9.14 E-Mail Reports.

            Subject to the following terms and conditions the Borrower may,
unless otherwise notified to the contrary by the Agent, transmit Investor
Reports to the Agent by electronic mail (each an “E-Mail Report”):

            (i)   Each E-Mail Report shall be formatted as the Agent may
designate from time to time. Each E-Mail Report shall be sent to the Program
Agent at an electronic mail address designated by the Agent, and the executed
“summary sheet” for each E-Mail Report shall be transmitted via facsimile
transmission to the Agent at the facsimile numbers specified for the Agent in
Section 9.02.

            (ii)   Each E-Mail Report shall be deemed given when receipt of such
transmission thereof is acknowledged by the Agent.

            SECTION 9.15 Waiver Of Jury Trial.

            To the extent permitted by law, each of the parties hereto hereby
irrevocably and unconditionally waives trial by jury in any legal action or
proceeding relating to this Agreement or any other program document or for any
counterclaim therein or relating thereto.

            SECTION 9.16 Judgment in Foreign Currency.

            The Borrower agrees to indemnify each Secured Party against any loss
incurred by any such payee as a result of any judgment or order being given or
made for any amount due hereunder and such judgment or order being expressed and
paid in a currency (the “Judgment Currency”) other than Dollars and as a result
of any variation as between (i) the rate of exchange at which the Dollar amount
is converted into the Judgment Currency for the purpose of such judgment or
order, and (ii) the rate of exchange at which such payee upon receipt of the
Judgment Currency could have purchased Dollars with the amount of Judgment
Currency actually received by such payee. The foregoing indemnity shall
constitute a separate and independent obligation of the Borrower and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid. The term “rate of exchange” shall inclu de any premiums and costs of
exchange payable in connection with the purchase of, or conversion into, the
relevant currency.

59


--------------------------------------------------------------------------------

            SECTION 9.17 Conduit Lender Downgrades.

            The Agent agrees to use reasonable efforts to promptly notify the
Borrower in writing if S&P, Moody’s or Fitch Investor’s Service, Inc. has
(i) downgraded the credit ratings of the commercial paper notes of any Conduit
Lender to a level below A-2, P-2 and F-2, respectively, or (ii) placed the
commercial paper notes of any Conduit Lender on a watch list singled out of
special surveillance with negative implications and any such rating agency has
indicated to the Agent that the credit rating for such commercial paper notes of
such Conduit Lender would be downgraded to a level below A-2, P-2 or F-2, as
applicable; provided, that the Agent shall have no liability for its failure to
provide any such notice or any delay in providing any such notice. If an event
specified in clauses (i) or (ii) of the previous sentence occurs with respect to
any Conduit Lender, the Agent agrees that it s hall, upon the written request of
the Borrower, use reasonable efforts to assign the Advances made by such Conduit
Lender to a Conduit Lender in respect of which no such event has occurred.

            The Agent hereby represents that, to the best of its knowledge, as
of the Closing Date no Conduit Lender is subject to any bankruptcy or insolvency
proceeding of the type specified in Section 6.01(f).

60


--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

    XL RE LTD,         as Borrower           By: /s/ John W. Hume               
Name: John W. Hume     Title: Executive Vice President and               Chief
Financial Officer                 CORPORATE ASSET FUNDING COMPANY, INC.,    
    as Lender           By: Citicorp North America, Inc., as    
       Attorney-in-Fact           By: /s/ Marc B. Adelman                Name:
Marc B. Adelman     Title: Vice-President                 CORPORATE RECEIVABLES
CORORATION         as Lender           By: Citicorp North America, Inc., as    
       Attorney-in-Fact           By: /s/ Marc B. Adelman                Name:
Marc B. Adelman     Title: Vice-President                 CHARTA CORORATION,    
    as Lender           By: Citicorp North America, Inc., as    
       Attorney-in-Fact           By: /s/ Marc B. Adelman                Name:
Marc B. Adelman     Title: Vice-President



--------------------------------------------------------------------------------

    CIESCO, L.P.,           as Lender           By: Citicorp North America,
Inc., as           Attorney-in-Fact           By: /s/ Marc B. Adelman           
    Name: Marc B. Adelman     Title: Vice-President                 CITICORP
NORTH AMERICA, INC.,           as Agent           By: /s/ Marc B.
Adelman                Name: Marc B. Adelman     Title: Vice-President          
CITIBANK, N.A.,           as Secondary Lender           By: /s/ Marc B.
Adelman                Name: Marc B. Adelman     Title: Vice-President    
Percentage: 100%


13620.0171 #366619